                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MISSOURI
                           SOUTHERN DIVISION


 THE SCHOOL OF THE OZARKS, INC.,
 d/b/a COLLEGE OF THE OZARKS,

                                      Plaintiff,

         v.                                                 Civil Case No.:

 JOSEPH R. BIDEN, JR., in his official
 capacity as President of the United States;         VERIFIED COMPLAINT
 U.S. DEPARTMENT OF HOUSING AND
 URBAN DEVELOPMENT; MARCIA L.
 FUDGE, in her official capacity as Secretary
 of the U.S. Department of Housing and Urban
 Development; JEANINE M. WORDEN, in
 her official capacity as Acting Assistant
 Secretary for Fair Housing & Equal                    Jury Trial Demanded
 Opportunity of the U.S. Department of
 Housing and Urban Development,

                                   Defendants.

                     PLAINTIFF’S VERIFIED COMPLAINT

   Plaintiff The School of the Ozarks, d/b/a College of the Ozarks (“the College”), for

the Verified Complaint against Defendants, states as follows:

                                 INTRODUCTION

    1.    This action challenges a federal agency directive that requires private

religious colleges to place biological males into female dormitories and to assign
them as females’ roommates. See Exhibit A, U.S. Department of Housing & Urban

Development, Directive, Implementation of Executive Order 13988 on the

Enforcement of the Fair Housing Act (Feb. 11, 2021) (“the Directive”).

    2.    The U.S. Department of Housing and Urban Development hastily issued

the Directive without notice or the opportunity for public comment, in obedience to

an Executive Order that President Biden issued three weeks earlier upon taking
office. Exhibit B, Executive Order 13,988, Preventing and Combating


                                           1

          Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 1 of 70
Discrimination on the Basis of Gender Identity or Sexual Orientation, 86 Fed. Reg.

7023 (Jan. 20, 2021) (“the Executive Order”).

    3.   The Directive imposes an immediate and binding legislative rule under the

Fair Housing Act, prohibiting all regulated entities, including the College, from

discriminating on the basis of sexual orientation or gender identity both in

occupancy of their dwellings and in policies governing those dwellings.

    4.   The Directive also prohibits entities from making statements to the

contrary, such as by telling students that they only qualify for access to dormitory

and dormitory room placements based on their biological sex.

    5.   For decades, the College has prohibited male students from living in

female dormitories, and vice versa, regardless of whether those students identify

with their biological sex. The College likewise separates intimate spaces such as

showers and bathrooms in its dormitories. The College regularly makes statements

communicating these same policies, including this month as it arranges student

housing for the fall. But Defendants failed to take into consideration the College or

other entities with similar student housing policies in promulgating the Directive.

    6.   The College thus seeks an order setting aside the Directive under the

Administrative Procedure Act (APA), 5 U.S.C. § 706, as it was issued without
observance of procedure required by law, and is contrary to law, arbitrary,

capricious, in excess of statutory jurisdiction, and contrary to constitutional rights.

The College seeks parallel relief pending review under 5 U.S.C. § 705.

    7.   The College also seeks injunctive relief, declaratory relief, and other relief

under the First Amendment, Tenth Amendment, Appointments Clause, the

Religious Freedom Restoration Act, and the Regulatory Flexibility Act to protect the

College from the actions of the federal government Defendants.

    8.   A temporary restraining order and preliminary injunction under the
Administrative Procedure Act are needed, not only because the Directive creates
                                           2

         Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 2 of 70
immediate upheaval within the College’s continuing enforcement of its housing

policies, but because the College is engaged in time-sensitive statements and

planning right now—with current and incoming students—describing its housing

policies for the fall semester, and the Directive threatens massive penalties on the

College for maintaining its policies and making statements about them.

                             JURISDICTION & VENUE

    9.   This Court has subject-matter jurisdiction under 28 U.S.C. § 1331 because

this action arises under the U.S. Constitution and federal law.

    10. This Court also has jurisdiction under 28 U.S.C. § 1346(a) because this is a

civil action against the United States.

    11. Additionally, this Court has jurisdiction under 28 U.S.C. § 1361 to compel

an officer of the United States or any federal agency to perform his or her duty.

    12. The action arises under the U.S. Constitution (art. I, § 1, art. II, § 1), the

APA, 5 U.S.C. §§ 702–703, and other federal statutes.

    13. This action is brought under the APA, 5 U.S.C. §§ 553, 701–706, and the

Regulatory Flexibility Act (“RFA”), 5 U.S.C. § 611, for the Court to review

Defendants’ unlawful actions and enter appropriate relief under the APA and the

RFA.
    14. The APA allows a person “suffering legal wrong because of agency action,

or adversely affected or aggrieved by agency action” to seek judicial review of that

action. 5 U.S.C. § 702. Under the APA, courts must “hold unlawful and set aside

agency action, findings, and conclusions” that are “arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law,” id. § 706(2)(A), “in excess of

statutory jurisdiction, authority, or limitations, or short of statutory right,” id

§ 706(2)(C), or “without observance of procedure required by law,” id. § 706(2)(D).




                                            3

         Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 3 of 70
    15. This case is also brought as an equitable cause of action, for this Court to

review and enjoin ultra vires or unconstitutional agency action. Larson v. Domestic

& Foreign Com. Corp., 337 U.S. 682, 689-91 (1949).

    16. This case seeks declaratory and other appropriate relief under the

Declaratory Judgment Act, 28 U.S.C. §§ 2201–2202, 5 U.S.C. § 705 & 706, Federal

Rule of Civil Procedure 57, and the Court’s inherent equitable powers.

    17. This Court may award costs and attorneys’ fees under the Religious

Freedom Restoration Act, 42 U.S.C. 1988(b) and the Equal Access to Justice Act, 28

U.S.C. § 2412.

    18. Venue is proper in this Court under 28 U.S.C. § 1391 because a substantial

part of the events or omissions giving rise to the claims in this action occurred in

this district, and a substantial part of property that is the subject of the action is

situated here, because this district is where the College is situated as a resident and

is regulated by Defendants’ actions. Defendants are United States agencies or

officers sued in their official capacities. A substantial part of the events or omissions

giving rise to the Complaint occurred within the Western District of Missouri.

    19. Divisional venue is proper in the Southern Division under Local Rule 3.2

as the College is situated in Taney County, Missouri as a resident, and a
substantial part of the events or omissions giving rise to the claims in this action

occurred in this division.

                                       PARTIES

    20. The College is a four-year liberal arts co-educational college located at 100

Opportunity Avenue, Point Lookout, Taney County, Missouri. It is a non-profit

corporation incorporated in the state of Missouri as The School of the Ozarks, and it

does business as the College of the Ozarks. See Exhibit C, College of the Ozarks

Viewbook (providing a college overview that the College give to prospective
students).
                                            4

         Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 4 of 70
     21. Defendant Joseph R. Biden, Jr., is the President of the United States of

America. President Biden issued Executive Order 13,988 on which HUD

Defendants relied in issuing and enforcing the Directive. President Biden is sued in

his official capacity.

     22. Defendant the United States Department of Housing and Urban

Development (HUD) is a federal cabinet agency within the executive branch of the

United States government and is an agency within the meaning of 5 U.S.C. § 551

and 701(b)(1). See 42 U.S.C. § 3532(a). Its address is 451 7th Street S.W.,

Washington, DC 20410.

     23. HUD is responsible for implementing and enforcing the Fair Housing Act,

42 U.S.C. § 3601, et seq. See 42 U.S.C. § 3608(a). The Fair Housing Act is the

commonly cited name for Title VIII of the Civil Rights Act of 1968, as amended, 42

U.S.C. § 3601 et. seq.

     24. HUD promulgated the Directive, in reliance on the Executive Order.

     25. HUD is responsible for implementing and enforcing the Directive.

     26. Defendant Marcia L. Fudge is the Secretary of HUD and is sued in her

official capacity. Secretary Fudge is “at the head of the Department” and

“exercise[s] leadership at the direction of the President in coordinating Federal
activities affecting housing and urban development.” 42 U.S.C. § 3532(b). Defendant

Fudge was confirmed by the Senate and was appointed by the President to this role

on March 10, 2021. She replaced an Acting Secretary, Matthew E. Ammon, who

served as Acting Secretary at the time when the Directive was issued and who had

previously served in various career roles, but who had never been confirmed by the

Senate or appointed by the President to any role.

     27. Defendant Jeanine M. Worden is the Acting Assistant Secretary for Fair

Housing and Equal Opportunity of HUD. Acting Assistant Secretary Worden signed
and issued the Directive. Under 42 U.S.C. § 3535, the Secretary has delegated to
                                          5

          Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 5 of 70
the Assistant Secretary for Fair Housing and Equal Opportunity the “power and

authority of the Secretary with respect to the Fair Housing Act.” 76 Fed. Reg.

73984-01 (Nov. 29, 2011); see 42 U.S.C. § 3608.

    28. Defendant Worden was not nominated by the President of the United

States or confirmed by the United States Senate at the time she issued the

directive, nor to any position of an officer before she assumed the role of Acting

Assistant Secretary. Upon information and belief, Defendant Worden’s prior

positions, including as Associate General Counsel for Fair Housing in the U.S.

Department of Housing and Urban Development’s Office of General Counsel, were

career positions.

    29. Each of the HUD Defendants is directed by the Executive Order and the

Directive to adopt as binding policy and to employ in agency actions the definition of

sex outlined in the Executive Order and the Directive in their administration of

federal regulatory programs, conduct of agency rulemakings, and other agency

actions.

                            FACTUAL ALLEGATIONS

   I.      The College of the Ozarks

        A. The College’s mission and faith
    30. In 1906, the Missouri Synod of the Presbyterian Church established The

School of the Ozarks, and it was granted a charter by the State of Missouri for the

purpose (still faithfully administered) of “provid[ing] the advantages of a Christian

education for youth of both sexes, especially for those found worthy, but who are

without sufficient means to procure such training . . . .”

    31. In 2003, the College converted its corporate status into a not-for-profit

corporation governed by Chapter 355 of the Revised Statutes of Missouri, with the

stated purpose: “To provide the advantages of a Christian education for youth of
both sexes, especially for those found worthy, but who are without sufficient means
                                           6

           Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 6 of 70
to procure such education. To carry out this purpose, the following aims and

objectives have been defined: academic growth, vocational growth, Christian

growth, patriotic growth and cultural growth.” See also Exhibit C at 4 (sharing this

mission and vision in the viewbook for prospective students).

    32. The College has a unique, five-fold emphasis—academic, vocational,

Christian, patriotic, and cultural—that is designed to develop citizens of Christ-like

character who are well-educated, hard-working, and patriotic.

    33. The academic goal of the College is primarily fulfilled through the College’s

classes and degree programs. See Exhibit C at 7-10.

    34. The student vocational program has long been an integral part of the

overall program of the College. See Exhibit C at 11-16.

    35. Through the College’s vocational mission, the College offers its programs

with no tuition, so that every student has the opportunity to graduate debt-free. No

student loans are involved and no cash is due from students for the cost of

education. See Exhibit C at 42.

    36. All full-time students are required to work in the campus work education

program to contribute to their cost of education, and all part-time, degree-seeking

students are required to work at least two semesters.
    37. The cost of education is covered by a combination of credits from

participation in a student work education program, federal or state grants for which

students qualify, and scholarships provided by the College which are funded

through donors who believe in the College’s mission.

    38. Room and board in the College’s student housing is provided for an

additional cost, which for 2020-21 is $3,950 per semester ($7,900 annually).

Students may pay for room and board through a scholarship, through personal

resources on a payment schedule, or through earnings from the College’s summer
work education program.
                                          7

         Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 7 of 70
    39. The Christian faith is an integral part of life at College of the Ozarks. See

Exhibit C at 17-20.

    40. The vision for The School of the Ozarks (now College of the Ozarks) was

created by the Reverend James Forsythe, a Presbyterian minister who wanted to

establish a school that would integrate faith and learning.

    41. The College stresses the Christian faith and makes no denominational

emphasis.

    42. Students are not required to belong to a particular faith or religion to

attend the College, or to hold particular religious beliefs.

    43. The College informs applicants that, once they accept an offer of admission

to the College, the student makes a commitment to uphold the standards of the

institution.

    44. All members of the College community are expected to adhere to Christian

values and expectations as a matter of its code of conduct.

    45. All full-time students with less than 91 academic college hours are

required to attend Sunday morning chapel a minimum of five times during each

semester.

    46. The patriotic goal of the College encourages “an understanding of
American heritage, civic responsibility, love of country, and willingness to defend

it.” Exhibit C at 21.

    47. The College proudly embraces the patriotic traditions of the United States

of America and provides many programs and activities throughout the year that

emphasize patriotism. See Exhibit C at 21-24.

    48. The cultural goal of the College is “to cultivate an appreciation of the fine

arts, an understanding of the world, and adherence to high personal standards.”

Exhibit C at 26.


                                            8

         Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 8 of 70
    49. To augment learning in the classroom and help students develop broad

based knowledge and understanding of culture, the College offers convocations,

concerts, chapel programs, guest speakers and groups, mission trips, and other

programming opportunities.

    50. The College's faculty members annually sign a “Notice of Appointment” for

the upcoming academic year. This document states, “Your signature on this contract

signifies your agreement to comply with and support the College’s drug-free

workplace policy, the provisions of the College’s Faculty Handbook, including all

amendments, and the Employee Commitments pamphlet.” Appendix C in the

Faculty Handbook includes the same information as the Employee Commitments

pamphlet: a summary of faith and practice commitments, biblical references in

support of the College’s policies, the Apostles’ and Nicene Creeds, and the College’s

Lifestyle/Sexuality Policy.

    51. The College operates a Christian K-12 school as a department of the

College. Founded on the classical model, School of the Ozarks intentionally seeks to

transfer the “way of life” mentioned so frequently in the book of Acts as “the Way,”

in reference to followers of Christ. School of the Ozarks is, above all else, a

Christian school that seeks to transfer a Christian way of life to each of its students;
a way of life that influences not only how one worships privately but lives publicly.

    52. As recipients of delegated parental authority, the school and its personnel,

who are committed to the life and teachings of Christ, are the individuals who are

spending time with the children as they “walk by the way.” Consequently, lessons

are planned not only with a focus on the academic curriculum, but teachers are

challenged to develop each lesson while considering what that particular lesson

teaches us about the character and nature of God. The College refers to this as

“faithful education.” At School of the Ozarks, the curriculum is not the end, but the
means to the end of developing “citizens of Christ-like character who are well-
                                            9

         Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 9 of 70
educated, hardworking, and patriotic” under the vision statement for College of the

Ozarks and School of the Ozarks.

    53. School of the Ozarks desires to graduate students who are prepared to

engage the culture with the good news of Jesus Christ. The curriculum is enhanced

with many opportunities to take part in community service projects, engage in,

contribute to, and serve organized charities, and participate in mission trips. School

of the Ozarks students learn and live the belief that this school is not a retreat from

the world, but preparation to be poured out on it. Jesus instructed us to be salt and

light, and in order to be effective, both need to be poured out into the world.

    54. School of the Ozarks maintains and follows the original mission statement

established in 1906, “to provide the advantages of a Christian education to youth of

both sexes, especially those found worthy, but without sufficient means to procure

such training.” Every word of that mission is taken seriously, so in the tradition of

College of the Ozarks, School of the Ozarks charges no tuition. Families are asked

to pay modest fees which can be reduced based upon demonstrated financial need.

Students in each grade work at age-appropriate custodial chores and are

responsible for the general upkeep of the school building. Each year, admissions are

granted based upon a target of 90% of our students qualifying for financial aid. The
hope is that families who cannot afford a private Christian education for their

children may have the opportunity to do so at a school that is fully funded, housed,

and supported by College of the Ozarks.

    55. By founding School of the Ozarks, College of the Ozarks seeks to partner

with parents to start the process of showing students “the Way” at an earlier age.

By the time young men and women arrive at college, many are already set in their

own ways, and although transformation is possible, it is more difficult. School of the

Ozarks desires to come alongside parents to raise up children who are not just
taxpayers and consumers, but rather producers and influencers. The book of
                                          10

        Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 10 of 70
Proverbs instructs us to “train up a child in the way he should go, and when he is

old he will not depart from it” (Proverbs 22:6, ESV). School of the Ozarks seeks to

train up children who know who they are in Christ, are skilled and hardworking,

and articulate in defending their faith so they might be invited to “the table of

influence” and then use that influence to impact the culture for Christ.

     B. The College’s beliefs about sexuality

    56. The College has long been guided by a Biblical worldview that all people

should be treated with dignity, grace, and holy love, whatever their sexual beliefs.

    57. The College teaches human sexuality is a gift from God. Exhibit D at 5,

College of the Ozarks Excerpts from Student Handbook (Fall 2020), also available

at https://www.cofo.edu/Portals/3/HandbookFa20.pdf?ver=kFcQi7hY360lP9WVS

4jqyQ%3D%3D.

    58. The College teaches that sex as determined at birth is a person’s God-

given, objective gender, whether or not it differs from their internal sense of “gender

identity,” and it bases this teaching on such Biblical passages as Genesis 1:27,

Leviticus 18:22, Matthew 19:4, Romans 1:26–27, and 1 Corinthians 6:9–10.

    59. The College teaches that sexual relations are for the purpose of the

procreation of human life and the uniting and strengthening of the marital bond in
self-giving love, purposes that are to be achieved solely through relationships

between one man and one woman in marriage, based on such Biblical passages as

Genesis 1:28 and 2:24, Exodus 20:14, Proverbs 5:15–23, Matthew 19:5, 1

Corinthians 6:12–20 and 7:2–5, and 1 Thessalonians 4:3.

     C. The College’s code of conduct for students

    60. The College expects students to conduct themselves, both on and off

campus, as ambassadors of the College, and their conduct must reflect the

academic, vocational, Christian, patriotic, and cultural goals of the College. Exhibit
D at 4.
                                          11

          Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 11 of 70
    61. Students must observe rules of courtesy, good manners, and good conduct.

    62. Students must remove hats in classrooms, chapel, library, and the dining

hall, and show respect for speakers at convocations and chapel services.

    63. Students must stand respectfully facing the flag, place their right hand

over the heart, and recognize the American flag during the national anthem and the

Pledge of Allegiance.

    64. Students are responsible for the cleanliness and beauty of the campus. The

College expects students to walk on sidewalks, put trash in the trash barrels, and

keep the dining hall clean and attractive.

    65. The College prohibits sexual harassment within its educational programs

and activities. Exhibit D at 6.

    66. The College prohibits quid pro quo sexual harassment, hostile environment

sexual harassment, sexual assault, domestic violence, dating violence, and stalking.

    67. The College is committed to a policy of nondiscrimination on the basis of

age, color, handicap, race, sex, and national origin in all of its programs and

offerings. Exhibit D at 3.

    68. The College expects employees and students at College of the Ozarks to

conduct themselves at all times in accordance with the highest standards of
Christian morality.

    69. The College considers it particularly important that high standards of

sexual morality be observed among its employees and students.

    70. The College understands that misuses of God’s gift of human sexuality,

and therefore violations of its code of conduct, include, but are not limited to, gender

expression inconsistent with sex determined at birth (transgender expression),

gender transition, sexual abuse, sexual harassment, sexual assault, heterosexual

misconduct, homosexual conduct, or possession of pornographic materials.


                                          12

        Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 12 of 70
    71. As part of its code of conduct (see Exhibit D at 4–5), the College may

subject to disciplinary action any employee or student who engages in or

encourages:

    a. Gender expression inconsistent with sex determined at birth;

    b. Gender transition;

    c.   Sexual relations with a person other than his/her spouse;

    d. Sexual relations with a person of the same sex;

    e.   Touching, caressing, and other physical conduct of a sexual nature with a

         person of the same sex; and

    f.   Touching, caressing, and other physical conduct of a sexual nature with a

         person of the opposite sex that is inappropriate to the time and place in

         which it occurs.

    72. The College requires students to agree to act consistent with the College’s

rules of conduct while they are a student, even if they do not personally agree with

the rules.

    73. The College thus allows applications and enrollment from students who

experience or have experienced same-sex attractions or have experienced feelings or

taken actions contrary to their biological sex, so long as the students abide by the
College’s code of conduct while enrolled.

     D. The College’s student housing

    74. About 1,500 students are enrolled in the College.

    75. Of those, the College houses about 1,300 students.

    76. The College houses those students in nine dormitories (“residence halls”)

owned and operated by the College.

    77. Housing in the College’s residence halls is exclusively reserved for the

College’s students and the College’s residence hall employees.


                                            13

         Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 13 of 70
    78. The College requires all unmarried students to live on campus, except that

after the first year at the College students may be considered for off-campus status

within forty miles of the College if they live with parents or guardians due to

financial need, if they are married, or if they are a veteran of the armed services.

    79. About 60% of the College’s students are female, and about 40% are male.

    80. Six of the College’s residence halls are reserved for females, and three are

reserved for males.

    81. The College has intentionally arranged its student housing so that the

male residence halls are in a different part of the campus than the female residence

halls. See Exhibit C at 41 (showing a campus map in the viewbook provided to

prospective students).

    82. The College allows only biological females to occupy the female residence

halls, it allows only biological males to occupy the male residence halls, and it has

had this policy in place since before the Fair Housing Act was amended in 1974 to

prohibit sex discrimination.

    83. The College will not allow a biological male to occupy a female residence

hall, nor vice versa, regardless of the student’s “gender identity.”

    84. In the residence halls, security doors generally separate “living areas”
(rooms, hallways, stairways, and landings) from lounges and lobbies.

    85. Except for move in day, and for three monitored hours on one “open house”

day each semester, the College prohibits persons of the opposite biological sex

(regardless of gender identity) from visiting or entering the living areas of the

residence halls. Exhibit D at 8.

    86. The College requires overnight guests in the residence halls to be at least

18 years of age and of the same sex, and it allows guests to stay overnight only on

Friday and Saturday nights.


                                           14

        Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 14 of 70
    87. Showers and restrooms in the residence hall living areas are restricted to

use by only the biological sex associated with that residence hall.

    88. Several residence halls, including Youngman, Foster, Memorial, and

McDonald, have communal restrooms and showers.

    89. Restrooms accessible to the lounge or lobby areas in residence halls are

either single occupancy, or they are restricted to use by only one biological sex or

the other.

    90. Housing staff regularly conduct room checks and safety checks to ensure

residence hall rules are being followed.

    91. The College respects the privacy of students in the residence halls, but it

reserves the right to enter student rooms in emergencies, or for the purpose of

inspecting the premises when an authorized person has reasonable belief that an

occupant may be physically endangered or harmed, or (if the Dean of Students or

his representative so authorizes) if a reasonable belief exists that college policy is

being violated.

     E. The College’s statements about its residence hall policies

    92. The College regularly makes statements about its beliefs and policies as

set forth above and statements that are materially similar, to students, prospective
students, parents, and visitors, including statements asserting its student housing

policies based on biological sex and marriage.

    93. These communications include, but are not limited to, the College’s

Student Handbook (see Exhibit D), which it publishes online.

    94. These communications also include the College’s virtual tour, which it

publishes online. See College of the Ozarks Virtual Tour, www.cofo.link/virtualtour.

    95. The Residence Life section of the virtual tour states that “C of O is

primarily a residential campus, including nine separate male and female residence
halls across campus, and most rooms are double occupancy.” “The women's
                                           15

        Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 15 of 70
residence halls on campus include Ashcroft Hall, Foster Hall (pictured), Mabee

Hall, Mann Hall, Memorial Hall.” “The men's residence halls on campus include

Barrett Hall, Kelce Hall - East, Kelce Hall -West, Youngman Hall (pictured).” Id.

    96. The College makes the above statements about its beliefs and policies and

statements concerning the admissions process throughout the year.

    97. The College makes statements about its student housing policies that are

the same as or materially similar to the statements described above, to prospective

students and their parents or guardians during the admissions process, at college

recruitment events, and in phone and email communications upon inquiry.

    98. College admission officers will often play the virtual tour for students at

high school events, and they will often cite the student handbook at events in

response to student questions.

    99. College admission officers share this information throughout the year at

high school visits, college fairs, and other outreach events, as well as during on-

campus visits with prospective students. The College has scheduled several

upcoming recruitment events, including on April 16, 2021, April 27, 2021, and May

14, 2021, to speak about topics including residence hall policies.

    100. Prospective students fill out applications for the College and for student
housing through the admissions process based on statements the College makes to

them about the residence hall policies described above.

    101. Students may apply for admission in the fall or spring semester.

    102. The College makes statements to existing students about residence hall

policies as described above throughout the year.

    103. The College makes statements to existing students to communicate

residence hall policies that apply to those students while they are occupying,

visiting, or using the residence halls.


                                          16

        Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 16 of 70
    104. The College requires existing students to submit responses to a housing

intent survey each semester, during which they select preferences for placement in

student housing for the next semester, including based on their biological sex.

    105. The College makes statements to existing students about its residence hall

policies in order to promulgate the surveys to them, and then to place students as

occupants of residence halls for the following semester.

    106. The College is currently making all of these ongoing communications about

current housing and arranging future housing for the fall semester.

    107. College housing employees use the pronouns associated with an

individual’s biological sex, not gender identity.

    108. The College tells and intends to continue telling current and prospective

students, parents, and the public that the College allows only biological females to

occupy the female residence halls, visit the female residence hall living areas

(except on moving day and open house day), and use the residence hall showers and

restrooms designated for females.

    109. The College tells and intends to continue telling current and prospective

students, parents, and the public that the College excludes biological males from

those female residence hall spaces whether or not the biological males have or
assert a gender identity of female.

    110. The College tells and intends to continue telling current and prospective

students, parents, and the public that the College allows only biological males to

occupy the male residence halls, visit the male residence hall living areas (except on

specified days for moving or open houses), and use the residence hall showers and

restrooms designated for males.

    111. The College tells and intends to continue telling current and prospective

students, parents, and the public that the College excludes biological females from


                                           17

        Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 17 of 70
those male spaces in the residence halls whether or not the biological females have

or assert a gender identity of female.

    112. Many other public and private colleges, as well as primary and secondary

schools have, and always have, separated student housing by biological sex and

they have communicated such policies.

   II.   The Fair Housing Act

     A. The Fair Housing Act’s Statutory and Regulatory Structure

    113. The Fair Housing Act (FHA) prohibits discrimination in dwellings on the

basis of race, color, religion, sex, familial status, national origin, and disability. 42

U.S.C. § 3604, et seq.

    114. The Fair Housing Act vests the “authority and responsibility for

administering” its provisions in Defendant U.S. Department of Housing and Urban

Development (“HUD”). 42 U.S.C. § 3608(a).

    115. The Act applies to “dwellings” throughout the country, whether or not the

housing provider receives federal funds. 42 U.S.C. § 3604.

    116. Under the Act, a dwelling “means any building, structure, or portion

thereof which is occupied as, or designed or intended for occupancy as, a residence

by one or more families, and any vacant land which is offered for sale or lease for
the construction or location thereon of any such building, structure, or portion

thereof.” 42 U.S.C. § 3602(b); see also 24 C.F.R. § 100.20 (same).

    117. Under the Act, HUD “may make rules” to carry out the Act’s

discrimination prohibitions. 42 U.S.C. § 3614a.

    118. HUD “shall give public notice and opportunity for comment with respect to

all rules made under this section.” 42 U.S.C. § 3614a.

    119. Relying on its authority to make rules to enforce the Act, HUD has

published many fair housing rules. 24 C.F.R. § 100.1 (authority); e.g., 24 C.F.R.
§ 100.50 et seq. (discrimination provisions).
                                            18

         Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 18 of 70
    120. HUD’s regulations provide “the Department’s interpretation of the

coverage of the Fair Housing Act regarding discrimination related to the sale or

rental of dwellings, the provision of services in connection therewith, and the

availability of residential real estate-related transactions.” 24 C.F.R. § 100.5(b).

    121. The federal government has applied the Act to student housing at colleges

and universities, whether public or private. See, e.g., United States v. Univ. of

Nebraska at Kearney, 940 F. Supp. 2d 974, 983 (D. Neb. 2013).

    122. Recently, HUD described the scope of the Act by stating, “Courts have

applied the [Fair Housing Act] to . . . state and local governments, colleges and

universities, as well as others involved in the provision of housing, residential

lending, and other real estate-related services.” Exhibit E, HUD, FHEO Notice

FHEO-2020001 at 3 (Jan. 28, 2020).

    123. Under 24 C.F.R. § 100.201, dwellings include “dormitory rooms.”

    124. Defendants consider the College’s residence halls, as described above, to be

dwellings under 42 U.S.C. § 3602(b) and 24 C.F.R. § 100.20.

     B. The Fair Housing Act and HUD Regulations’ Discrimination Bans

    125. The Act declares that it is unlawful “[t]o refuse to sell or rent after the

making of a bona fide offer, or to refuse to negotiate for the sale or rental of, or
otherwise make unavailable or deny, a dwelling to any person because of race, color,

religion, sex, familial status, or national origin” 42 U.S.C. § 3604.

    126. The Act declares that it is unlawful to “discriminate against any person in

the terms, conditions, or privileges of sale or rental of a dwelling, or in the provision

of services or facilities in connection therewith” because of religion, sex, or other

protected characteristics. Id.

    127. The Act declares that it is unlawful “[t]o make, print, or publish, or cause

to be made, printed, or published any notice, statement, or advertisement, with
respect to the sale or rental of a dwelling that indicates any preference, limitation,
                                           19

         Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 19 of 70
or discrimination based on race, color, religion, sex, handicap, familial status, or

national origin, or an intention to make any such preference, limitation, or

discrimination.” Id.

    128. The Act declares that it is “unlawful to coerce, intimidate, threaten, or

interfere with any person in the exercise or enjoyment of, or on account of his

having exercised or enjoyed, or on account of his having aided or encouraged any

other person in the exercise or enjoyment of, any right granted or protected by

section 3603, 3604, 3605, or 3606 of this title.” 42 U.S.C. § 3617.

    129. HUD regulations declare that it is unlawful to “[r]efuse to sell or rent a

dwelling after a bona fide offer has been made, or to refuse to negotiate for the sale

or rental of a dwelling because of race, color, religion, sex, familial status, or

national origin, or to discriminate in the sale or rental of a dwelling because of

handicap.” 24 C.F.R. § 100.50(b)(1); 24 C.F.R. § 100.65.

    130. HUD regulations likewise declare that it is unlawful to “[d]iscriminate in

the terms, conditions or privileges of sale or rental of a dwelling, or in the provision

of services or facilities in connection with sales or rentals, because of race, color,

religion, sex, handicap, familial status, or national origin.” 24 C.F.R. § 100.50(b)(2).

    131. HUD regulations declare that it is unlawful to “[e]ngage in any conduct
relating to the provision of housing which otherwise makes unavailable or denies

dwellings to persons because of race, color, religion, sex, handicap, familial status,

or national origin.” 24 C.F.R. § 100.50(b)(3); 24 C.F.R. § 100.70(b).

    132. HUD regulations prohibit housing providers from using different

application or leasing procedures on these bases. 24 C.F.R. §§ 100.60, 100.65.

    133. HUD regulations declare it is unlawful to “[m]ake, print or publish, or

cause to be made, printed or published, any notice, statement or advertisement with

respect to the sale or rental of a dwelling that indicates any preference, limitation
or discrimination because of race, color, religion, sex, handicap, familial status, or
                                            20

         Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 20 of 70
national origin, or an intention to make any such preference, limitation or

discrimination.” Id.

    134. HUD regulations declare it is “unlawful, because of race, color, religion,

sex, handicap, familial status, or national origin, to impose different terms,

conditions or privileges relating to the sale or rental of a dwelling or to deny or limit

services or facilities in connection with the sale or rental of a dwelling.” 24 C.F.R.

§ 100.65.

    135. HUD regulations declare it is prohibited to “[l]imit[] the use of privileges,

services or facilities associated with a dwelling because of race, color, religion, sex,

handicap, familial status, or national origin of an owner, tenant or a person

associated with him or her.” Id.

    136. HUD regulations prohibit steering practices with respect to housing, and

they declare that it is unlawful “to restrict or attempt to restrict the choices of a

person by word or conduct in connection with seeking, negotiating for, buying or

renting a dwelling so as to perpetuate, or tend to perpetuate, segregated housing

patterns, or to discourage or obstruct choices in a community, neighborhood or

development.” 24 C.F.R. § 100.70(a).

    137. These unlawful steering practices include “[d]iscouraging any person from
inspecting, purchasing or renting a dwelling” or “[c]ommunicating to any

prospective purchaser that he or she would not be comfortable or compatible with

existing residents of a community, neighborhood or development” or “[a]ssigning

any person to a particular section of a community, neighborhood or development, or

to a particular floor of a building” because of race, color, religion, sex, handicap,

familial status, or national origin. 24 C.F.R. § 100.70(c).

    138. HUD regulations prohibit evictions based on religion or sex of the tenant or

a tenant’s guest. 24 C.F.R. § 100.60(b)(5).


                                           21

         Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 21 of 70
    139. HUD regulations state it “shall be unlawful to coerce, intimidate, threaten,

or interfere with any person in the exercise or enjoyment of, or on account of that

person having exercised or enjoyed, or on account of that person having aided or

encouraged any other person in the exercise or enjoyment of, any right granted or

protected” by these laws. 24 C.F.R. § 100.400.

    140. HUD regulations prohibit harassment in housing because of a person’s

religion or sex, including “[s]ubjecting a person to harassment because of” religion,

sex, or other characteristics “that causes the person to vacate a dwelling or abandon

efforts to secure the dwelling,” or “that has the effect of imposing different terms,

conditions, or privileges relating to the sale or rental of a dwelling or denying or

limiting services or facilities in connection with the sale or rental of a dwelling.” 24

C.F.R. § 100.60; 24 C.F.R. § 100.65.

    141. “Harassment can be written, verbal, or other conduct, and does not require

physical contact.” 24 C.F.R. § 100.600.

    142. “A single incident of harassment” because of religion, sex, or other

protected characteristics “may constitute a discriminatory housing practice, where

the incident is sufficiently severe to create a hostile environment, or evidences a

quid pro quo.” Id.
    143. Under HUD regulations and judicial precedents interpreting the Act,

disparate-impact liability for unlawful housing discrimination “may be established

by a practice’s discriminatory effect, even if not motivated by discriminatory intent,”

if the provider lacks a legitimate rationale. 24 C.F.R. § 100.5(b); see also 24 C.F.R.

§ 100.500 (same); Texas Dep’t of Hous. & Cmty. Affs. v. Inclusive Communities

Project, Inc., 576 U.S. 519, 525 (2015).

    144. Under the Act, “testers” are “individuals who, without an intent to rent or

purchase a home or apartment, pose as renters or purchasers for the purpose of


                                           22

         Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 22 of 70
collecting evidence of unlawful steering practices.” Havens Realty Corp. v. Coleman,

455 U.S. 363, 373 (1982).

    145. The Act treats testers like other persons who suffer housing

discrimination. “A tester who has been the object of a misrepresentation made

unlawful under § 804(d) has suffered injury in precisely the form the statute was

intended to guard against, and therefore has standing to maintain a claim for

damages under the Act's provisions.” Havens Realty Corp., 455 U.S. at 373–74.

    146. The Act and HUD regulations create liability for unlawful practices

directed toward testers, and so private actions may be brought as aggrieved persons

both by parties seeking housing and also by testers. 42 U.S.C. § 3604(d); 24 C.F.R. §

100.80(b)(4).

    147. HUD funds private nonprofit fair housing enforcement organizations to

carry out testing and other investigative activities, including under the Fair

Housing Initiatives Program (“FHIP”). See, e.g., 42 U.S.C. § 3616a(b); 24 C.F.R. §

115.311; see, e.g., Exhibit F, HUD, FHIP Education and Outreach Initiative (EOI) -

Tester Training, https://www.hud.gov/program_offices/spm/gmomgmt/grantsinfo/

fundingopps/fy20fhip_eoi.

    148. HUD reports that at least one entity, the Metropolitan St. Louis Equal
Housing and Opportunity Council, performs fair housing initiative work in the

State of Missouri. Exhibit G, HUD, Contact FHIP Organizations, Missouri,

https://www.hud.gov/program_offices/fair_housing_equal_opp/contact_fhip.

    149. Other provisions of the Act and HUD regulations applicable to dwellings

prohibit discrimination on the basis of sex.

     C. The Fair Housing Act and HUD’s Restrictions on Speech

    150. The Act makes it unlawful to “make, print, or publish, or cause to be made,

printed, or published any notice, statement, or advertisement, with respect to the
sale or rental of a dwelling that indicates any preference, limitation, or
                                          23

        Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 23 of 70
discrimination” because of religion, sex, or other protected characteristics, “or an

intention to make any such preference, limitation, or discrimination.” 42 U.S.C.

§ 3604(c).

    151. HUD regulations likewise state that it is “unlawful to make, print or

publish, or cause to be made, printed or published, any notice, statement or

advertisement with respect to the sale or rental of a dwelling” that “indicates any

preference, limitation or discrimination” because of religion, sex, or other protected

characteristics, “or an intention to make any such preference, limitation or

discrimination.” 24 C.F.R. §§ 100.50, 100.75.

    152. This prohibition applies “to all written or oral notices or statements by a

person engaged in the sale or rental of a dwelling.” 24 C.F.R. § 100.75.

    153. “Written notices and statements include any applications, flyers,

brochures, deeds, signs, banners, posters, billboards or any documents used with

respect to the sale or rental of a dwelling.” Id.

    154. These prohibited “notices, statements and advertisements” include “[u]sing

words, phrases, photographs, illustrations, symbols or forms which convey that

dwellings are available or not available to a particular group of persons,” or

“[e]xpressing to agents, brokers, employees, prospective sellers or renters or any
other persons a preference for or limitation on any purchaser or renter,” because of

religion, sex, or other protected characteristics. Id.

    155. The Act and HUD regulations also make it unlawful to “represent to any

person” because of sex, religion, or other protected characteristics “that any

dwelling is not available for inspection, sale, or rental when such dwelling is in fact

so available.” 42 U.S.C. § 3604(d); 24 C.F.R. § 100.50(b)(5); 24 C.F.R. § 100.80(a).

    156. This prohibition includes “[p]roviding false or inaccurate information” or

“[l]imiting information, by word or conduct, regarding suitably priced dwellings


                                           24

         Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 24 of 70
available for inspection, sale or rental” because of religion, sex, or other protected

characteristics. 24 C.F.R. § 100.80(b).

    157. HUD regulations require entities covered by the Fair Housing Act to post

and maintain a Fair Housing Poster. 24 C.F.R. § 110.10–110.30.

     D. Enforcement of the Act and HUD’s Regulations

    158. Several entities, including HUD, state and local agencies, and private

parties, may enforce the Act through administrative complaints and investigations.

42 U.S.C. § 3614; 24 C.F.R. § 103.1 et seq.; 24 C.F.R. § 115.100, et seq.

    159. A private party may bring a private cause of action in federal court. 42

U.S.C. § 3613.

    160. The Attorney General of the United States may initiate civil or criminal

proceedings in federal court to enforce the Act. 42 U.S.C. §§ 3614, 3631.

    161. Upon information and belief, the Attorney General holds the position that

he may do so based solely on the fact that the College has a policy separating its

residence halls by biological sex.

    162. HUD or any “aggrieved person” may file a complaint with HUD within one

year of an alleged discriminatory housing practice. 42 U.S.C. § 3610(a)(1)(A)(i); 24

C.F.R. §§ 103.9 et seq.
    163. A claim may be made by mail or telephone and in-person help is available.

24 C.F.R. § 103.30.

    164. As part of its investigation, HUD has the power to “issue subpoenas and

order discovery in aid of investigations and hearings” just as “if the subpoenas or

discovery were ordered or served in aid of a civil action” in federal court. 42 U.S.C.

§§ 3610(a)(1), 3611(a); 24 C.F.R. § 103.215.

    165. If a person fails to comply with this discovery process, HUD has the power

to request that the Attorney General enforce its administrative subpoenas in federal
court. 42 U.S.C. § 3614(c).
                                           25

        Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 25 of 70
    166. The Act provides criminal penalties of $100,000 fines or up to one year in

prison for failing to respond to subpoenas or administrative discovery requests, or

for willfully misleading persons or destroying documents in these HUD proceedings.

42 U.S.C. § 3611(c).

    167. A State or local public agency certified by HUD to provide “substantially

equivalent” substantive rights, procedures, remedies, and judicial review as HUD

may also enforce the Act and HUD’s rules. 42 U.S.C. § 3610(f); 24 C.F.R. § 103.100;

24 C.F.R. § 115.100 et seq.

    168. HUD may enter into cooperation agreements with State and local agencies,

42 U.S.C. § 3616, 24 C.F.R. § 103.220, as well as make grants through its Fair

Housing Initiatives Program, 42 U.S.C. § 3616a(a), and through its Fair Housing

Assistance Program, 24 C.F.R. § 115.300 et seq.

    169. Many state laws are certified as substantially equivalent with the Federal

Fair Housing Act by the federal government under this program. Exhibit H, U.S.

Department of Housing and Urban Development, Fair Housing Assistance Program

(FHAP) Agencies (March 31, 2021), https://www.hud.gov/program_offices/fair_

housing_equal_opp/partners/FHAP/agencies; Exhibit I, U.S. Department of Housing

and Urban Development, Fair Housing Assistance Program (FHAP) (March 31,
2021), https://www.hud.gov/program_offices/fair_housing_equal_opp/partners/

FHAP.

    170. HUD investigations can lead to extensive proceedings before an

administrative law judge, and the proceedings may result in damages, civil

penalties, and attorneys’ fees and costs for the prevailing party. See 42 U.S.C.

§§ 3610, 3612, 3614; 24 C.F.R. §§ 103.230, 103.510, 180.705; 24 C.F.R. pt.180.

    171. Civil actions in federal court may also be filed, and are authorized to

impose actual and punitive damages, a permanent or temporary injunction,
temporary restraining order, other order, and attorney’s fees and costs. 42 U.S.C.
                                          26

        Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 26 of 70
§§ 3612, 3613; 24 C.F.R. § 180.410. HUD may “authorize a civil action for

appropriate temporary or preliminary relief pending final disposition of the

complaint.” 42 U.S.C. § 3610(e)(1); 24 C.F.R. § 103.500.

    172. Compensatory damages can include out-of-pocket expenses as well as

damages “for emotional distress and humiliation.” Smith v. Anchor Bldg. Corp., 536

F.2d 231, 236 (8th Cir. 1976).

    173. The Act does not cap the amount of punitive damages that can be awarded.

42 U.S.C. §§ 3612.

    174. The Attorney General through the Department of Justice may also, on its

own initiative or on referral, civilly enforce the Fair Housing Act. 42 U.S.C. § 3614;

24 C.F.R. § 103.510.

    175. Penalties may be assessed “for each separate and distinct discriminatory

housing practice.” “A separate and distinct discriminatory housing practice is a

single, continuous uninterrupted transaction or occurrence.” 24 C.F.R. § 180.671.

    176. The regulations provide for fines of $21,410 for a first violation of the Fair

Housing Act, $53,524 for a second violation, and $107,050 for a third or continuing

violation. Id.

    177. The Act provides for criminal penalties, including fines and prison time,
where, through force or by threat of force, one denies or removes a person from

housing. 42 U.S.C. § 3631.

    178. The FHA is also enforced through grant conditions. Many federal housing

programs require parties to comply with the Fair Housing Act or to affirmatively

further fair housing as a condition of participation or for receipt of federal housing

funds. See, e.g., 42 U.S.C. §§ 1437c-1, 3608(e)(5), 5304(b)(2)), 5306, 12705(b)(15)).

    179. The State of Missouri, for example, receives many federal housing grants.

See Exhibit J, HUD Exchange, About Grantees, HUD Awards and Allocations (April
9, 2021) https://www.hudexchange.info/grantees/allocations-awards/ (download and
                                           27

         Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 27 of 70
search by location State of Missouri and by recipients Missouri and Missouri

Housing Development Corporation).

    180. The federal government requires grant recipients like the State of Missouri

to comply with or further the Fair Housing Act in many of these housing programs.

See, e.g., 42 U.S.C. § 1437a; 42 U.S.C. 5301 et seq; 42 U.S.C. 5308; 42 U.S.C. 12901

et seq.

   III.   The President’s and HUD’s actions against the College

    181. On January 20, 2021, immediately after taking office, President Biden

signed Executive Order 13,988, “Preventing and Combating Discrimination on the

Basis of Gender Identity or Sexual Orientation” (the “Executive Order), attached as

Exhibit B, and available at 86 Fed. Reg. 7,023 (Jan. 25, 2021).

    182. The Executive Order declares that “[i]t is the policy of my Administration

to prevent and combat discrimination on the basis of gender identity or sexual

orientation, and to fully enforce Title VII and other laws that prohibit

discrimination on the basis of gender identity or sexual orientation. It is also the

policy of my Administration to address overlapping forms of discrimination.” Id.

    183. The Executive Order declares that “laws that prohibit sex discrimination—

including Title IX of the Education Amendments of 1972, as amended (20 U.S.C.
1681 et seq.), the Fair Housing Act, as amended (42 U.S.C. 3601 et seq.), and

section 412 of the Immigration and Nationality Act, as amended (8 U.S.C. 1522),

along with their respective implementing regulations—prohibit discrimination on

the basis of gender identity or sexual orientation, so long as the laws do not contain

sufficient indications to the contrary.” Id.

    184. The Executive Order declares that “[t]he head of each agency shall, as soon

as practicable, also consider whether there are additional actions that the agency

should take to ensure that it is fully implementing the policy set forth in section 1 of
this order. If an agency takes an action described in this subsection or subsection (b)
                                           28

          Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 28 of 70
of this section, it shall seek to ensure that it is accounting for, and taking

appropriate steps to combat, overlapping forms of discrimination, such as

discrimination on the basis of race or disability.” Id.

    185. The White House thus began requiring every federal agency to implement

the Executive Order in every civil rights law.

    186. HUD is one of the agencies encompassed by the requirements of the

Executive Order.

    187. On February 11, 2021, HUD issued the document, “Implementation of

Executive Order 13988 on the Enforcement of the Fair Housing Act” (Feb. 11, 2021)

(attached as Exhibit A), available at https://www.hud.gov/sites/dfiles/PA/documents/

HUD_Memo_EO13988.pdf (last visited March 13, 2021).

    188. This document refers to itself as a “directive.” Id.

    189. On the same day, HUD issued a press release describing the Directive.

Exhibit K, HUD, HUD to enforce Fair Housing Act to Prohibit Discrimination on

the Basis of Sexual Orientation and Gender Identity: HUD directive begins

implementation of the policy set forth in Biden executive order to prevent and

combat sexual orientation and gender identity-based discrimination (Feb. 11, 2021)

available at https://www.hud.gov/press/press_releases_media_advisories/HUD_No_
21_021 (last visited April 14, 2021).

    190. The press release describes the Directive as a “directive.”

    191. The press release declares that “HUD, under the Biden Administration,

will fully enforce the Fair Housing Act to prohibit discrimination on the basis of

gender identity or sexual orientation.” Id.

    192. In the Directive, Defendant Worden states “I am directing HUD’s Office of

Fair Housing and Equal Opportunity (FHEO) to take the actions outlined in this

memo to administer and fully enforce the Fair Housing Act to prohibit
discrimination because of sexual orientation and gender identity.” Exhibit A at 1.
                                           29

         Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 29 of 70
      193. The Directive states, “In its 2016 harassment rule, HUD reaffirmed its

legal interpretation that the Fair Housing Act’s protection from discrimination

because of sex included discrimination because of gender identity.” Id at 2.

      194. The Directive states that this interpretation also “urgently requires

enforcement action.” Id at 1.

      195. The Directive states, “Effective immediately, FHEO shall accept for filing

and investigate all complaints of sex discrimination, including discrimination

because of gender identity or sexual orientation, that meet other jurisdictional

requirements.” Id at 2.

      196. The Directive states, “FHEO shall conduct all other activities involving the

application, interpretation, and enforcement of the Fair Housing Act’s prohibition

on sex discrimination to include discrimination because of sexual orientation and

gender identity.” Id.

      197. The Directive states, “Where reasonable cause exists to believe that

discrimination because of sexual orientation or gender identity has occurred, FHEO

will refer a determination of cause for charge by HUD’s Office of General Counsel.”

Id.

      198. The Directive requires compliance by state and local agencies that enter
into agreements with the Department under the Fair Housing Assistance Program

(FHAP), and organizations and agencies that receive grants through HUD’s Fair

Housing Initiative Program (FHIP). Id.

      199. Through the Fair Housing Assistance Program, the department funds

state and local agencies that administer fair housing laws that HUD has

determined to be substantially equivalent to the Fair Housing Act, including 37

current state recipients. Exhibits H & I.

      200. In the Directive, Defendant Worden directs FHEO Regional Offices, Fair
Housing Assistance Program agencies and Fair Housing Initiative Program
                                            30

          Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 30 of 70
grantees “to review, within 30 days, all records of allegations of discrimination

(inquiries, complaints, phone logs, etc.) received since January 20, 2020” and give

notice that these “claims may be timely and jurisdictional for filing.” Exhibit A at 3.

    201. Defendant Worden declares that HUD officials and Fair Housing

Assistance Program and Fair Housing Initiative Program entities “will forge a path

to the eradication” of sexual orientation and gender identity discrimination. Id.

    202. In compliance with the Directive, Fair Housing Initiative Program entities

will send testers to entities covered by the Fair Housing Act, including entities such

as the College, to determine if they discriminate on the basis of sexual orientation

or gender identity.

    203. Those testers’ actions will result in liability for covered entities, such as the

College, under the Fair Housing Act and HUD regulations, if they limit occupancy

of or access to any of their dwellings to persons of the same biological sex regardless

of gender identity.

    204. The Directive is binding on entities that must comply with the Fair

Housing Act.

    205. Under the Directive, all the remedies available under the Act and HUD

regulations that apply to sex discrimination will be applied to the same extent by
HUD officials and Fair Housing Assistance Program and Fair Housing Initiative

Program entities for sexual orientation and gender identity discrimination.

    206. Defendants are responsible for the implementation and application of the

Directive, including against the College.

    207. HUD has treated the Directive as a final and binding statement of its

interpretation of the Act and HUD regulations in the administration of the Fair

Housing Assistance Program.

    208. In reliance on the Directive, in mid-late February 2021, HUD sent blanket
draft memoranda of understanding to be signed by states and other agencies that
                                            31

        Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 31 of 70
assist with the enforcement of the Fair Housing Act through the Fair Housing

Assistance Program. Exhibit L, HUD, “Addendum To The Memorandum Of

Understanding With The U.S. Department Of Housing & Urban Development Fair

Housing Assistance Program, Statement of Consistency with Bostock v. Clayton

County, GA, 590 U.S. ___ (2020)” (sent Feb. 2021).

     209. These memoranda recite that the “purpose of this Addendum is to ensure

consistency in application” by cooperating agencies “so that the substantive rights

protected” under state law “remain substantially equivalent to those protected by

the federal Fair Housing Act, as required by 42 U.S.C. §§ 3610(f) and 3616.” Id.

     210. These memoranda cite the Directive and state that, “[b]ecause this finding

relates to substantive rights protected by the Act, agencies participating in the Fair

Housing Assistance Program must either administer a law that explicitly prohibits

discrimination because of gender identity and sexual orientation or must apply its

fair housing law in a manner consistent with Bostock and the FHEO

Memorandum.” Id.

     211. These memoranda then provide for the states or other agencies to

acknowledge “that its fair housing law either provides express protections for both

sexual orientation and gender identity or that the Agency will apply its fair housing
law such that discrimination because of sex includes sexual orientation and gender

identity.” Id.

     212. On April 11, 2021, in a proclamation on Fair Housing Month, President

Biden referred to the Fair Housing Act and stated, “We have also improved upon it

through the years . . . just 2 months ago my Administration issued a rule change to

ensure that the law finally guards against discrimination targeting LGBTQ+

Americans.” Exhibit M, White House, A Proclamation on National Fair Housing

Month, 2021 (April 11, 2021), available at https://www.whitehouse.gov/briefing-
room/presidential-actions/2021/04/11/a-proclamation-on-national-fair-housing-
                                          32

         Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 32 of 70
month-2021/ (scheduled for publication in the Federal Register on April 15, 2021).

He added that this effort “cannot wait.” Id.

    213. In saying, “just 2 months ago my Administration issued a rule change to

ensure that the law finally guards against discrimination targeting LGBTQ+

Americans,” President Biden was referring to the Directive.

    214. Outside the directive, Defendants have similarly shown that they require

men to be placed in single-sex women’s spaces and programs under their gender

identity nondiscrimination theory.

    215. In temporary shelters not subject to the FHA, including those for victims of

domestic violence, the HUD Secretary issued rules in 2016 requiring the shelters to

let men into women’s facilities if the men identify as women. “Equal Access in

Accordance With an Individual's Gender Identity in Community Planning and

Development Programs,” 81 Fed. Reg. 64,763, 64,766, (Sept. 21, 2016) (“in a facility

providing temporary, short term shelter that is not covered by the Fair Housing Act

and which is legally permitted to operate as a single-sex facility, the individual's

own self-identified gender identity will govern”).

    216. Likewise under Title IX, in the Executive Order, President Biden applied

his view that the statute bans gender identity discrimination to “school sports.”
Executive Order 14021, Guaranteeing an Educational Environment Free From

Discrimination on the Basis of Sex, Including Sexual Orientation or Gender

Identity, 86 Fed. Reg. 13803 (March 8, 2021).

    217. On February 23, 2021, citing the Executive Order, President Biden’s

Departments of Education and Justice explicitly withdrew the previous

administration’s position that Title IX does not allow schools to let biological men

compete in women’s sports. Exhibit N, Dep’t of Ed. Office for Civil Rights, Letter to

City of Hartford, et al. (Feb. 23, 2021), available at https://www2.ed.gov/about/
offices/list/ocr/docs/investigations/more/01194025-a5.pdf (last visited April 13,
                                          33

        Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 33 of 70
2021); see also Exhibit O, Dep’t of Ed., Letter to City of Hartford, et al. (Aug. 31,

2020), available at https://www2.ed.gov/about/offices/list/ocr/docs/investigations/

more/01194025-a2.pdf (last viewed April 13, 2021), at the top of which the Biden

Administration posted a red-lettered disclaimer stating, “This document expresses

policy that is inconsistent in many respects with Executive Order 13988 on

Preventing and Combating Discrimination on the Basis of Gender Identity or

Sexual Orientation.”

    218. And, on March 26, 2021, the Department of Justice’s Civil Rights Division

issued a memo under the Executive Order claiming that Title IX protects

transgender students from discrimination on the basis of gender identity, and

specifically in the context of single-sex restrooms. Exhibit P, Memorandum from

Pamela Karlan, Application of Bostock v. Clayton County to Title IX of the

Education Amendments of 1972 (March 26, 2021), available at

https://www.justice.gov/crt/page/file/1383026/download (citing Grimm v. Gloucester

Cnty. Sch. Bd., 972 F.3d 586, 616 (4th Cir. 2020), as amended (Aug. 28, 2020), reh’g

en banc denied, 976 F.3d 399 (4th Cir. 2020), petition for cert. filed, No. 20-1163

(Feb. 24, 2021); Adams v. Sch. Bd. of St. Johns Cnty., 968 F.3d 1286, 1305 (11th Cir.

2020), petition for reh’g en banc pending, No. 18-13592 (Aug. 28, 2020); Whitaker By
Whitaker v. Kenosha Unified Sch. Dist. No. 1 Bd. of Educ., 858 F.3d 1034, 1049–50

(7th Cir. 2017); Dodds v. U.S. Dep’t of Educ., 845 F.3d 217, 221–22 (6th Cir. 2016)

(per curiam).

    219. The Directive is a rule made under Section 3614a of the Fair Housing Act.

    220. It is a substantive rule because it affects eligibility for federal funding.

    221. It is a substantive rule because it encodes a substantive value judgment or

puts a stamp of approval or disapproval on a given type of behavior.

    222. Defendants did not give public notice and opportunity for comment with
respect to the Directive.
                                           34

         Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 34 of 70
    223. The import of the Directive is to redefine the term discrimination because

of sex from biological sex to encompass discrimination because of sexual orientation

and gender identity.

    224. The Directive prohibits single-sex spaces, such as single-sex dormitory

rooms and single-sex communal shower rooms, as discrimination because of gender

identity, unless access is allowed under a theory in which a person’s sex is

determined from their stated gender identity.

    225. The Directive, by extending the Act’s prohibitions on harassment and a

hostile housing environment to gender identity, also requires a housing resident to

be treated according to the person’s stated gender identity, including use of the

person’s preferred pronouns, and it prohibits as discrimination because of gender

identity using pronouns according to the person’s biological sex.

    226. The Directive prohibits, as discrimination because of sexual orientation,

any code of conduct in housing that requires sexual relations to be limited to a

marriage between one man and one woman.

    227. The Directive prohibits, as discrimination because of sexual orientation,

private religious colleges from providing student housing policy exceptions to

married students, if the policy exceptions apply only to marriages that are between
one biological man and one biological woman.

    228. The Directive also prohibits making, printing, or publishing any notice,

statement, or advertisement for student housing indicates any preference,

limitation, or discrimination because of gender identity, transgender status, or

sexual orientation.

   IV.   Continuing impact of Defendants’ actions on the College

     A. Effect on Student Dormitories

    229. The Directive prohibits, as discrimination because of gender identity, the
College’s single-sex student housing policies, such as single-sex residence halls,
                                          35

         Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 35 of 70
residential rooms therein, and single-sex communal shower rooms, unless access is

allowed under a theory in which a person’s sex is determined from their stated

gender identity.

    230. The Directive compels the College to let biological males, based on their

gender identity, occupy residence halls the College reserves for biological females.

    231. The Directive compels the College to let biological males, based on their

gender identity, qualify to be placed as roommates of biological females in residence

halls the College reserves for biological females.

    232. The Directive compels the College to let biological males, based on their

gender identity, use the shower and bathroom facilities in residence halls reserved

for biological females.

    233. The allegations set forth in the previous three paragraphs are also true

with regard to biological females qualifying for access to residence halls and spaces

limited to biological males.

    234. The Directive compels the College to no longer condition access to its

student housing on a commitment to abide by its student code of conduct, including

the commitment to avoid all sexual relations outside of a marriage between one

man and one woman.
    235. The Directive compels the College to no longer maintain housing policy

exceptions for married students, if the exception only applies to students in a

marriage between one man and one woman.

     B. Effect on the College’s Speech

    236. The Directive prohibits, as involving statements or notices of

discrimination because of gender identity, the College from making statements to

current and prospective students expressing the fact that occupancy and access in

the College’s residence halls are or should be separated by biological sex, not gender
identity.
                                          36

            Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 36 of 70
    237. The Directive also prohibits, as involving statements or notices of

discrimination because of sexual orientation, the College from expressing the fact

that occupancy and access in the College’s residence halls depends or should depend

on compliance with its code of conduct, including the commitment to avoid all

sexual conduct outside of a marriage between one man and one woman.

    238. The Directive censors the College from telling students that residence halls

are or should be single-sex.

    239. The Directive censors the College from using, or saying that it should use,

no pronouns or only pronouns based on biological sex, in communications in

connection with student housing, rather than pronouns based on stated gender

identity.

    240. The Directive compels the College to make affirmative statements to

current and prospective students expressing the fact that occupancy and access in

the College’s residence halls is not separated by biological sex, sexual orientation, or

gender identity.

    241. The Directive requires the College and its employees treat occupants of

College housing according to a person’s stated gender identity, including use of the

person’s preferred pronouns, rather than according to the person’s biological sex.
    242. The Directive censors the College from putting a disclaimer on its website

and in other communications, stating that the Directive requires compliance under

coercion, and setting forth the College’s religious and moral beliefs about sexual

orientation and gender identity.

    243. The Directive censors the College from expressing through its association

with students in housing its religious-informed beliefs and polices.

    244. The Directive compels the College to express through its association with

students in housing messages contrary to its religious-informed beliefs and polices.


                                          37

            Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 37 of 70
    245. The Directive remains in place and serves both to compel and to deter the

College’s speech.

    246. Immediately and in the future, the College desires to continue to make

statements to students and prospective students expressing its residence hall

policies, including that occupancy and access in the College’s residence halls are

separated by biological sex, not gender identity, and that residence in student

housing depends on compliance with the student code of conduct, including the

commitment to avoid all sexual relations outside of a marriage between one man

and one woman.

     C. Effect of Threatened Enforcement

    247. The Directive and its enforcement could lead to criminal penalties,

including prison time, for the College and its employees, if an incident were to occur

at the College involving the need to call security to enforce its residence hall policies

concerning persons of the opposite biological sex who assert a different gender

identity.

    248. The Directive threatens the College with complaints, lawsuits,

administrative proceedings, compensatory damages including emotional damages,

and punitive damages, if it continues to maintain, and make statements affirming,
its student housing policies.

    249. The Directive has an adverse effect on the rights of the College’s students

and employees, including their privacy, religious, liberty, educational, professional,

associational, and recreational interests.

    250. Compliance with the directive will lead to harms to student and employee

well-being, including causing extreme mental and emotional distress and anxiety.

    251. Many students and employees will be deterred from their housing, studies,

or employment with the College if the College cannot provide housing on the basis
of biological sex that respects student privacy. This deterrence will lead to, among
                                             38

            Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 38 of 70
other things, reduced housing and other revenue payments from students; reduced

numbers of and diversity among students and employees; new housing costs for

students off-campus; and a loss of goodwill for the College.

    252. Compliance with the Directive would require the College to engage in

outlays of time, money, and speech to change its policies, statements, notices,

student handbook, housing procedures, schedules, and signage concerning residence

halls; to renovate its buildings to provide any additionally necessary physical

facilities or amenities; and to provide its students and employees trainings about

the new obligations. These outlays would divert resources from the College’s

mission and provide budget uncertainty.

    253. In other programs, HUD has recognized that requiring single-sex facilities

to be opened to those of another sex creates an administrative and financial burden,

from “policy adjustments, such as the use of schedules that provide equal access to

bathing facilities, and modifications to facilities, such as the use of privacy screens

and, where feasible, the installation of single occupant restrooms and bathing

facilities.” HUD, Equal Access in Accordance With an Individual's Gender Identity

in Community Planning and Development Programs, 81 Fed. Reg. 64,763-01,

64,722 (Sept. 2, 2016).
    254. The College’s student housing policies, and its statements about them, are

exercises of the College’s religious beliefs and are imperative to the College’s

mission.

    255. The Directive not only conflicts with the College’s religious beliefs and

practices: it seems designed to pressure the College to change them.

    256. HUD has previously recognized that requiring single-sex facilities to be

opened to those of another sex burdens housing providers “with deeply held

religious convictions.” HUD, Making Admission or Placement Determinations


                                           39

           Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 39 of 70
Based on Sex in Facilities Under Community Planning and Development Housing

Programs, 85 Fed. Reg. 44811-01, 44814 (July 24, 2020).

    257. The Directive has required and will continue to require from the College

outlays of time and resources in regulatory compliance analysis.

    258. Federal enforcement of the Directive creates substantial confusion and

uncertainty for the College in all areas of student housing.

    259. Under the Directive, the College’s failure to comply will result in

investigations, enforcement actions and litigation that could imposes millions of

dollars of in penalties and punitive damages, costly discovery, injunctions, and

other orders, including orders prohibiting and mandating the College’s speech, and

could impose criminal penalties and imprisonment against the College and its

employees.

    260. The College takes seriously its obligation to comply with law, and it seeks

to comply with all valid federal laws even in the absence of a direct enforcement

action, investigation, or lawsuit.

    261. Because the application of the Directive does not depend on receiving

federal funds, the College has no option to avoid being subject to the Directive, other

than to cease providing student housing.
    262. Ceasing to provide student housing would interfere with the College’s

religious, educational, and other missions.

    263. Ceasing to provide student housing would cause the College to suffer

reduced diversity in its students and employees if a lack of housing deters students

and employees from studies or employment at the College.

    264. It would also cost the College untold thousands or millions of dollars in lost

student housing payments, in lost value of its real property assets, and in reduced

student attendance at the College.
    265. The Directive is imposing a new legal duty or mandate on the College.
                                           40

        Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 40 of 70
       266. Under 5 U.S.C. § 701(a), no statute precludes judicial review of the

Directive, and the Directive is not agency action committed to agency discretion by

law.

       267. The College has suffered a legal wrong under the Directive.

       268. The College was deprived of an opportunity to have timely notice of the

Directive and a chance to provide public comment on the effect of the Directive. Had

HUD allowed for notice and comment, the College would have raised its many

concerns about educational housing and religious institutions, including their

liberty interests in freedom of speech, religion, and association, the privacy interests

of students occupying residence halls of private religious universities and colleges,

the reliance interests of private colleges and universities in not being subject to a

prohibition on discrimination on the basis of sexual orientation or gender identity in

student housing, and the reliance and structural interests of the States and other

grant recipients, especially States accepting federal funds contingent on compliance

with the Fair Housing Act and States in the Fair Housing Assistance Program, and

the College would have suggested alternate policies, including (1) maintaining the

status quo; (2) delaying compliance dates to allow for implementation time; (3)

applying the policy prospectively instead of applying the policy retroactively for the
past year; (4) grandfathering in existing categories of single-sex housing so they are

not subject to sexual orientation and gender identity nondiscrimination

requirements; (5) exempting institutions with religious, moral, or associational

objections to Defendants’ policies; or (6) crafting privacy exemptions for college

students and employees.

       269. The College has suffered adverse effects, including to its speech, under the

Directive.

       270. The College is suffering irreparable harm from the Directive and the
conduct of the Defendants.
                                            41

           Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 41 of 70
    271. The College has no adequate or speedy remedy at law to correct or redress

the deprivation of its rights by the Defendants.

    272. Unless the Directive is set aside and practice challenged herein are

enjoined, the College will continue to suffer irreparable injury.

    273. All of the acts of the Defendants described above, and their officers, agents,

employees, and servants, were executed and are continuing to be executed by

Defendants under the color and pretense of the policies, statutes, ordinances,

regulations, customs, and usages of the United States.

                     CLAIMS FOR RELIEF
                         CLAIM ONE
               ADMINISTRATIVE PROCEDURE ACT
      WITHOUT OBSERVANCE OF PROCEDURE REQUIRED BY LAW
                        (5 U.S.C. § 706)
    274. The College re-alleges and incorporates herein, as though fully set forth,

paragraphs 1–273 of this complaint.

    275. HUD is a federal agency subject to of the APA. 5 U.S.C. § 701(b); 5 U.S.C.

§ 551(1).

    276. Defendants have promulgated, and are enforcing nationwide, a new

legislative rule, namely the Directive, that uses the Fair Housing Act and its

implementing regulations and agencies to prohibit discrimination on the basis of

sexual orientation and gender identity.

    277. The Directive contradicts the text, structure, legislative history, and

historical judicial interpretation of the Fair Housing Act and its implementing

regulations, all of which confirm that “sex” means biological sex—that is, a person’s

status as male or female as determined by biology.

    278. The Directive is a “rule” under the APA. 5 U.S.C. § 551(4).




                                          42

        Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 42 of 70
    279. Defendants have communicated the Directive to covered entities

nationwide through their press release and public statements, and to state and local

governments and implementing agencies nationwide.

    280. The Directive announces a new rule that creates new law, rights, and

obligations under the Fair Housing Act and its implementing regulations.

    281. The Directive constitutes “final agency action” reviewable by this Court

under 5 U.S.C. § 704.

    282. The Directive is definitive in its declaration of what Defendants think that

the law requires, and mandatory on entities covered by the Fair Housing Act and its

implementing regulations and on entities subject to Defendants’ enforcement.

    283. The Directive purports to determine the rights of persons seeking access to

the College’s dwellings, including the College’s own students.

    284. Legal consequences are required in and already flowing from the Directive.

    285. The Directive declares itself to be treated as if it has the full force of law,

and Defendants have done so.

    286. Under the APA, a reviewing Court must “hold unlawful and set aside

agency action” if the agency action is “without observance of procedure required by

law,” 5 U.S.C. § 706(2)(D).
    287. Legislative rules must comply with the APA’s notice-and-comment

requirements.

    288. Notice-and-comment requirements mandate that an agency (1) provide

notice to the public of the proposed rulemaking, typically by publishing notice in the

Federal Register, (2) give interested parties an opportunity to submit written data,

views, or arguments on the proposed rule, and consider and respond to significant

comments received, and (3) include in the promulgation of the final rule a concise

general statement of the rule’s basis and purpose. 5 U.S.C. § 553.


                                           43

        Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 43 of 70
    289. Notice-and-comment requirements also mandate that an agency consider

all the relevant comments offered during the public-comment period before finally

deciding whether to adopt a proposed rule.

    290. The Administrative Procedure Act also requires that a rule not be made

effective until at least 30 days after it was published. 5 U.S.C. § 553.

    291. The Directive is a rule under 42 U.S.C. § 3614a.

    292. Defendants are “agencies” under the APA, 5 U.S.C. § 551(1).

    293. The new rule (or regulations, guidance and interpretations described

herein) are “rules” under the APA, id. § 551(4), and constitute “[a]gency action made

reviewable by statute and final agency action for which there is no other adequate

remedy in a court,” id. § 704.

    294. Rules implementing the prohibitions on discrimination under the Fair

Housing Act that the Directive implements may only be issued after public notice

and opportunity for comment. 42 U.S.C. § 3614a.

    295. Defendants promulgated the Directive without satisfying these procedural

requirements even though it is a rule.

    296. In the alternative, the Directive was a guidance document required, prior

to its publication, to be submitted for public notice and an opportunity for comment
under 24 C.F.R. § 11.1(b) and 24 C.F.R. § 11.8, or to provide a statement of good

cause for omitting these procedures.

    297. The Appointments Clause of the U.S. Constitution requires significant

actions, like the Directive and Defendants’ enforcement of the Directive, to be made

by a Senate-confirmed official, as discussed below in Claim Five.

    298. Defendants promulgated the Directive without satisfying these procedural

requirements.

    299. Therefore, the Directive must be set aside under 5 U.S.C. § 706.


                                           44

        Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 44 of 70
    300. The Directive must also be enjoined and declared unenforceable under 5

U.S.C. § 705 pending review of this Court in order to preserve status and rights

pending review of this Court.

                        CLAIM TWO
             ADMINISTRATIVE PROCEDURE ACT
CONTRARY TO LAW, ULTRA VIRES, ISSUED IN EXCESS OF STATUTORY
   AUTHORITY, AND CONTRARY TO CONSTITUTIONAL RIGHTS
                       (5 U.S.C. § 706)
    301. The College re-alleges and incorporates herein, as though fully set forth,

paragraphs 1–273 of this complaint.

    302. Under the APA, a reviewing Court must “hold unlawful and set aside

agency action” if the agency action is “not in accordance with law,” “in excess of

statutory jurisdiction, authority, or limitations, or short of statutory right,” or

“contrary to constitutional right, power, privilege, or immunity.” 5 U.S.C.

§ 706(2)(A)–(C).

    303. As a federal agency, HUD has no power to act unless Congress confers that

power, and actions that are unauthorized by Congress are ultra vires.

    304. The Fair Housing Act and its regulations do not prohibit discrimination on

the basis of sexual orientation or gender identity.

    305. The Directive’s mandate to the contrary exceeds Defendants’ authority

under the Fair Housing Act and HUD regulations.

    306. Congress has not delegated to the Executive Branch any authority to

mandate the Directive.

    307. This reading of the Act and HUD regulations is compelled by the U.S.

Constitution’s clear-notice rule, a substantive canon of statutory interpretation that

applies because the displacement of traditional state police power authority, any

implicit abrogation of state sovereign immunity, and the attachment of conditions
under the Act and regulations to Spending Clause legislation.

                                           45

         Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 45 of 70
    308. Because the Directive exceeds Defendants’ authority under the Fair

Housing Act and its implementing regulations, the Directive is ultra vires, contrary

to law, and issued in excess of HHS’s authority.

    309. The Directive goes so far beyond any reasonable reading of the relevant

Congressional text and its implementing regulations such that the new rules,

regulations, guidance, and interpretations functionally exercise lawmaking power

reserved only to Congress. U.S. Const. art. I, § 1.

    310. Under the Fair Housing Act and its implementing regulations, it is

unlawful to discriminate against any person in connection with the terms,

conditions, or privileges of sale or rental of a dwelling because of religion. 42 U.S.C.

§ 3604; 24 C.F.R. § 100.50.

    311. The prohibition on religious discrimination in the Fair Housing Act and its

implementing regulations includes actions that cause a disparate impact on religion

even without specific intent.

    312. The Directive, and Defendants’ enforcement of it, impose disparate impact

discrimination against private religious universities and colleges in violation of the

Fair Housing Act and its implementing regulations.

    313. The Fair Housing Act required HUD, its Acting Secretary at the time the
Directive was issued, and Defendants Fudge and Worden in their official capacities

not to issue the Directive unless it was first submitted to public notice and an

opportunity to comment under 42 U.S.C. § 3614a.

    314. Defendants HUD, its Acting Secretary at the time the Directive was

issued, and Defendants Fudge and Worden in their official capacities issued the

Directive in violation of 42 U.S.C. § 3614a.

    315. The Directive, and Defendants’ enforcement of it, violate the Appointments

Clause of the U.S. Constitution, as discussed below in Claim Five.


                                           46

        Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 46 of 70
    316. The Directive, and Defendants’ enforcement of it, impose mandates and

restrictions on speech, association, and assembly, in violation of the First and Fifth

Amendments of the U.S. Constitution, as discussed below in Claim Six.

    317. Any application or enforcement of the Fair Housing Act, HUD regulations,

or the Directive to discrimination because of sexual orientation or gender identity

exceeds Congress’s Article I enumerated powers and transgresses on the reserved

powers of the State under the federal constitution’s structural principles of

federalism and the Tenth Amendment, as discussed below in Claim Seven.

    318. The Directive, and Defendants’ enforcement of it, substantially burdens

the exercise of religion without being the least restrictive means of advancing a

compelling government interest in violation of the Religious Freedom Restoration

Act, 42 U.S.C. § 2000bb-1, as discussed below in Claim Eight.

    319. The Directive, and Defendants’ enforcement of it, impose impermissible

burdens on the exercise of religion in violation of the First and Fifth Amendments of

the U.S. Constitution, as discussed below in Claim Nine.

    320. Therefore, the Directive must be set aside under 5 U.S.C. § 706 and the

Court’s inherent equitable power to enjoin ultra vires and unconstitutional actions.

    321. The Directive must also be enjoined and declared unenforceable under
5 U.S.C. § 705 pending review of this Court in order to preserve status and rights

pending review of this Court.

                          CLAIM THREE
                ADMINISTRATIVE PROCEDURE ACT
         ARBITRARY, CAPRICIOUS, AND ABUSE OF DISCRETION
                          (5 U.S.C. § 706)
    322. The College re-alleges and incorporates herein, as though fully set forth,

paragraphs 1–273 of this complaint.




                                          47

        Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 47 of 70
    323. Under the APA, a reviewing Court must “hold unlawful and set aside

agency action” if the agency action is “arbitrary,” “capricious,” or “an abuse of

discretion.” 5 U.S.C. § 706(2)(A).

    324. The Directive, and Defendants’ enforcement of it, explicitly rely on an

interpretation of the Fair Housing Act or its implementing regulations that is

erroneous—that the Act prohibits discrimination on the basis of sexual orientation

and gender identity.

    325. Without reliance on this legal interpretation, including as set forth in the

Executive Order, the Directive would not have been promulgated.

    326. Defendants failed adequately to consider important aspects of the issue

and to give due consideration to public comments.

    327. In promulgating the Directive, Defendants failed to consider its impact on

private religious universities and colleges in their student housing policies,

including their liberty interests in freedom of speech, religion, and association.

    328. In promulgating the Directive, Defendants failed to consider its impact on

the privacy interests of students occupying residence halls of private religious

universities and colleges.

    329. In promulgating the Directive, Defendants failed to consider reliance
interests of private colleges and universities in not being subject to a prohibition on

discrimination on the basis of sexual orientation or gender identity in student

housing.

    330. HUD officials also failed to consider the reliance and structural interests of

the States and other grant recipients, especially States accepting federal funds

contingent on compliance with the Fair Housing Act and States in the Fair Housing

Assistance Program, as discussed in claims two and seven.

    331. The Directive did not separately consider each component of the policy, let
alone articulate a reasoned decision that considers alternatives and that considers
                                          48

        Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 48 of 70
legitimate liberty, privacy, and reliance interests, and therefore is inconsistent with

the requirements of Dep’t of Homeland Sec. v. Regents of the Univ. of Cal., 140 S. Ct.

1891, 1910–15 (2020).

    332. Defendants failed to consider any alternative policies that respect the

interests of private religious colleges, their students, and their employees.

Defendants failed, in particular, to consider (1) maintaining the status quo; (2)

delaying compliance dates to allow for implementation time; (3) applying the policy

prospectively instead of applying the policy retroactively for the past year; (4)

grandfathering in existing categories of single-sex housing so they are not subject to

sexual orientation and gender identity nondiscrimination requirements; (5)

exempting institutions with religious, moral, or associational objections to

Defendants’ policies; or (6) crafting privacy exemptions for college students and

employees.

    333. HUD officials issuing the Directive failed to offer, at the time, a rationale

for the Directive that was more than an allegation than one part of the previous

policy may be unlawful.

    334. The rationale for the Directive also seems to be contrived for the

President’s policy convenience, rather than based on law, and therefore is
inconsistent with Dep’t of Com. v. New York, 139 S. Ct. 2551, 2575–76 (2019).

    335. These failures render the Directive arbitrary, capricious, and an abuse of

discretion.

    336. Therefore, the Directive must be set aside under 5 U.S.C. § 706.

    337. The Directive must also be enjoined and declared unenforceable under 5

U.S.C. § 705, pending review of this Court in order to preserve status and rights

pending review of this Court.




                                          49

        Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 49 of 70
                                CLAIM FOUR
                        REGULATORY FLEXIBILITY ACT
                            (5 U.S.C. § 601, ET SEQ.)
     338. The College re-alleges and incorporates herein, as though fully set forth,

paragraphs 1–273 of this complaint.

     339. The Regulatory Flexibility Act (“RFA”) requires federal agencies to prepare

and make available for public comment an initial and final regulatory flexibility

analysis before issuing a new rule. 5 U.S.C. § 603(a).

     340. The Directive is a rule subject to the RFA. 5 U.S.C. § 601.
     341. Defendants failed to prepare and make available for public comment an

initial and final regulatory flexibility analysis before issuing the Directive.

     342. An agency can avoid performing a flexibility analysis if its top official

certifies that the rule will not have a significant economic impact on a

substantial number of small entities. 5 U.S.C. § 605(b).

     343. The certification must include a statement providing the factual basis for

the agency’s determination that the rule will not significantly impact small

entities. Id.

     344. The agency shall provide such certification and statement to the Chief

Counsel for Advocacy of the Small Business Administration. Id.

     345. Defendants did not comply with 5 U.S.C. § 605. in issuing the Directive.
     346. The Directive would impose disproportionate and unnecessary burdens on

small businesses and organizations.

     347. Defendants’ actions in promulgating and enforcing their new rule thus

violate the RFA.

     348. The College is a “small business” and a “small organization” under the

RFA. 5 U.S.C. § 601.




                                           50

         Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 50 of 70
      349. The College is adversely affected and aggrieved by the Directive and is

entitled to judicial review under 5 U.S.C. § 611.

      350. Therefore, the Directive should be set aside and its enforcement enjoined.

Id.

                                    CLAIM FIVE
                             APPOINTMENTS CLAUSE
                              (U.S. CONST. ART. II § 2.)
      351. The College re-alleges and incorporates herein, as though fully set forth,

paragraphs 1–273 of this complaint.
      352. The Appointments Clause of Article II provides:

              [The President] shall have Power, by and with the Advice and Consent

              of the Senate, to . . . appoint Ambassadors, other public Ministers and

              Consuls, Judges of the supreme Court, and all other Officers of the

              United States, whose Appointments are not herein otherwise provided

              for, and which shall be established by Law: but the Congress may by

              Law vest the Appointment of such inferior Officers, as they think

              proper, in the President alone, in the Courts of Law, or in the Heads of

              Departments.

U.S. Const. art. II § 2.

      353. The Directive was signed and issued by Defendant Worden as the Acting
Assistant Secretary for Fair Housing and Equal Opportunity.

      354. In issuing the Directive, Defendant Worden sought to exercise powers that

only a principal officer of the United States may exercise, including the signing and

promulgation of the Directive, a legislative rule.

      355. Other duties delegated to the Assistant Secretary for Fair Housing and

Equal Opportunity render that office one that can only be held by a principal officer.




                                           51

          Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 51 of 70
See “Consolidated Delegation of Authority for the Office of Fair Housing and Equal

Opportunity,” 76 Fed. Reg. 73,983 (Nov. 29, 2011); 24 C.F.R. § 115.101.

    356. Those duties include to: “[e]xercise the power and authority of the

Secretary” with respect to the Fair Housing Act, the Housing and Community

Development Act of 1974, the Age Discrimination Act of 1975, the Federal Housing

Enterprises Financial Safety and Soundness Act, and their implementing

regulations; to exercise the power and authority to determine whether an applicant

for or participant in a HUD program is complying with the civil rights related

program requirements; to act as the “responsible Department official” for Title VI of

the Civil Rights Act of 1964; to act as the responsible and reviewing civil rights

official in HUD's implementing regulations for Section 504 of the Rehabilitation Act

of 1973; and to exercise all authority and responsibility over the Fair Housing

Assistance Program. 76 Fed. Reg. at 73,984; 24 C.F.R. § 115.101.

    357. Defendant Worden was not nominated by the President of the United

States or confirmed by the United States Senate at the time she issued the

Directive.

    358. If signing of the Directive, and other duties delegated to the Assistant

Secretary for Fair Housing and Equal Opportunity, may be exercised by an inferior
officer by the Appointments Clause, Defendant Worden was not an inferior officer

placed in her position consistent with the Appointments Clause at the time she

signed the Directive.

    359. At the time she signed the Directive, Defendant Worden was not

supervised by a person who had been appointed under the Appointments Clause as

a principal officer.

    360. At the time Defendant Worden signed the Directive, the role of Secretary

or Acting Secretary was not held by a Senate-confirmed principal officer.


                                          52

         Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 52 of 70
    361. Any appointment of Defendant Worden or any of her supervising officials

under the Federal Vacancies Reform Act of 1998 as of the time the Directive was

insufficient to render Defendant Worden or her supervising officials “principal

officers” under the Appointments Clause, because principal officers may only be

appointed with the advice and consent of the Senate.

    362. Therefore, the Directive, and Defendants’ enforcement of it, violate the

Appointments Clause of the U.S. Constitution.

    363. This Court may review and enjoin ultra vires or unconstitutional agency

action. Larson v. Domestic & Foreign Com. Corp., 337 U.S. 682, 689-91 (1949).

    364. Therefore, the Court should declare that the Directive is unconstitutional

and unenforceable and enjoin its enforcement.

                            CLAIM SIX
          FREEDOM OF SPEECH, ASSEMBLY, AND ASSOCIATION
                 (FIRST AND FIFTH AMENDMENTS)
    365. The College re-alleges and incorporates herein, as though fully set forth,

paragraphs 1–273 of this complaint.

    366. Under the First Amendment to the U.S. Constitution, “Congress shall

make no law respecting an establishment of religion, or prohibiting the free exercise

thereof; or abridging the freedom of speech, or of the press; or the right of the people

peaceably to assemble, and to petition the Government for a redress of grievances.”
U.S. Const. amend. I.

    367. Under the Fifth Amendment to the U.S. Constitution, “No person shall be

. . . deprived of life, liberty, or property, without due process of law.” U.S. Const.

amend. V.

    368. Defendants must comply with the First Amendment in engaging in the

actions alleged herein.




                                            53

         Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 53 of 70
    369. The College’s speech about its student housing, including statements,

notices, signs, or advertisements to its students about its residence hall policies,

and its religiously-informed student handbook governing student housing, are

protected under the First Amendment.

    370. The Directive prevents the College from expressing, in the context of its

policies and practices concerning student housing, its religiously-based

understanding of the nature of the human person and the characteristics of

marriage and the family.

    371. The Directive, and Defendants’ enforcement of it, both facially and as-

applied, restrict speech and impose mandates on speech in violation of the First

Amendment of the U.S. Constitution.

    372. Defendants mandate compelled speech by the College, requiring it to post

notices expressing that in student housing it does not engage in discrimination on

the basis of sexual orientation or gender identity.

    373. The College wishes to communicate its student housing policies as

described herein and not to post notices contradicting those policies.

    374. Defendants intrude upon the right to expressive association (or freedom of

assembly) of the College, its employees, and its students by requiring them to
participate in facilities, programs, and other housing-related endeavors contrary to

their religious beliefs and expressive identities.

    375. The Directive restricts speech on the basis of its content and viewpoint.

    376. Under the Directive, Defendants prohibit speech concerning housing that

includes statements or notices affirming discrimination on the basis of sexual

orientation or gender identity, including speech that affirms a policy that student

housing occupancy and residence hall policies are separated by biological sex and

not gender identity.


                                           54

        Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 54 of 70
     377. Under the Directive, Defendants prohibit speech that they deem to favor

discrimination on the basis of sexual orientation or gender identity, but they allow

speech that says the opposite. Thus, they prohibit speech that affirms a policy that

student housing policies are applied based on biological sex, and that students are

not placed in residence halls based on gender identity if it is inconsistent with

biological sex, but Defendants allow (and require) speech saying the opposite.

     378. The College’s policies are protected by law, including under the Religious

Freedom Restoration Act, and so its speech implements lawful policies.

     379. If notwithstanding the Directive the College were deemed to be allowed to

have residence hall policies based on biological sex, the Directive’s application of the

speech restrictions of the FHA and its regulations would still arguably prohibit the

College from communicating those residence hall policies to current and prospective

students.

     380. The Directive is an overbroad restriction of speech, and sweeps within its

ambit a substantial amount of First Amendment-protected speech and expression.

     381. This overbreadth chills the speech of colleges who might seek to engage in

private religious expression through statements, notices, housing applications,

housing programs, and student handbooks governing campus housing on the basis
of sex.

     382. Defendants’ restrictions on speech on the basis of viewpoint are

presumptively unconstitutional.

     383. Defendants’ mandates of speech on the basis of viewpoint are

presumptively unconstitutional.

     384. Defendants have no compelling interest or legitimate justification for their

restrictions on the speech or association/assembly of the College, or of other private

universities, colleges, or secondary or primary schools that separate student
housing on the basis of biological sex and not gender identity.
                                          55

          Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 55 of 70
    385. Defendants have not employed the least restrictive means of achieving any

governmental interest to restrict speech or association/assembly as described

herein.

    386. The Fair Housing Act and its implementing regulations do not prohibit

discrimination on the basis of sexual orientation or gender identity, and therefore

do not support any governmental interest to sustain the restrictions on speech or

association/assembly described herein.

    387. In the alternative, to the extent that the Fair Housing Act itself or its

implementing regulations are deemed to prohibit discrimination on the basis of

sexual orientation or gender identity as set forth in the Directive, the Act and the

HUD regulations violate the First Amendment of the U.S. Constitution as applied

to Plaintiff and all similarly-situated educational institutions or religious entities

for the same reasons alleged against the Directive in this claim.

    388. This Court may review and enjoin ultra vires or unconstitutional agency

action. Larson, 337 U.S. at 689-91 .

    389. The Court should therefore declare that the Directive, or in the alternative

the Fair Housing Act and HUD’s implementing regulations, are unconstitutional

restrictions of speech and association/assembly and enjoin their application.
                       CLAIM SEVEN
      STRUCTURAL PRINCIPLES OF FEDERALISM AND LACK OF
                    ENUMERATED POWERS
   (CONSTITUTIONAL STRUCTURE, SPENDING CLAUSE AND TENTH
                       AMENDMENT)
    390. The College re-alleges and incorporates herein, as though fully set forth,

paragraphs 1–273 of this complaint.

    391. Any application or enforcement of the Fair Housing Act, HUD regulations,

or the Directive to discrimination because of sexual orientation or gender identity
exceeds Congress’s Article I enumerated powers and transgresses on the reserved


                                           56

          Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 56 of 70
powers of the State under the federal constitution’s structural principles of

federalism and the Tenth Amendment.

    392. The federal government is one of limited, enumerated powers; all others—

including a general police power—are reserved to the States. United States v.

Morrison, 529 U.S. 598, 617–19 (2000).

    393. The Tenth Amendment provides that “[t]he powers not delegated to the

United States by the Constitution, nor prohibited by it to the States, are reserved to

the States respectively, or to the people.” U.S. Const. amend. X.

    394. Critically, although protecting the States, these structural principles serve

to “protect the individual as well.” Bond v. United States, 564 U.S. 211, 222 (2011).

By providing protections for the sovereignty of the States, the Constitution secures

“‘the liberties that derive’” to individual citizens “‘from the diffusion of sovereign

power.’” New York v. United States, 505 U.S. 144, 181 (1992) (internal quotation

omitted).

    395. Under the U.S. Constitution’s structural principles of federalism and the

Tenth Amendment, the U.S. Constitution’s clear-notice rule governs any

interpretation of federal law in this area. This substantive canon of statutory

interpretation applies because of the displacement of traditional state police power
authority, any implicit abrogation of state sovereign immunity, and the attachment

of conditions under the Act and regulations to Spending Clause legislation.

    396. Any application or enforcement of the Fair Housing Act, HUD regulations,

or the Directive to discrimination because of sexual orientation or gender identity

violates this substantive, structural rule from the U.S. Constitution.

    397. A “clear and manifest” statement is necessary for a statute to preempt “the

historic police powers of the States,” Rice v. Santa Fe Elevator Corp., 331 U.S. 218,

230 (1947), or to permit an agency to regulate a matter in “areas of traditional state
responsibility,” Bond v. United States, 134 S. Ct. 2077, 2089 (2014).
                                           57

         Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 57 of 70
    398. The federal Constitution limits the States and the public’s obligations to

those requirements “unambiguously” set forth on the face of any Spending Clause

statute. Pennhurst State Sch. & Hosp. v. Halderman, 451 U.S. 1, 17 (1981).

    399. A clear statement is necessary both to make a statute apply to the States

and to show that the statute applies in the particular manner claimed. Gregory v.

Ashcroft, 501 U.S. 452, 460-70 (1991).

    400. This canon resolves ambiguity in the substantive scope of many statutes

that preempt traditional state regulation. Bond, 572 U.S. at 859.

    401. This canon applies here because the federal officials seek to displace state

authority over education, housing, and constitutional liberties, with a possible

abrogation of state sovereignty from suit, and under a statute that is enacted under

the Spending Clause, in order to extend federal law to the College’s housing.

    402. The Fair Housing Act and its implementing regulations do not prohibit

discrimination on the basis of sexual orientation or gender identity, and therefore

do not support any clear notice to justify the burden the Directive imposes on the

College, the public, or the States.

    403. The public and the States thus unconstitutionally lacked clear notice at the

time when the Act was passed or the grants were made that the Act would apply in
this way. Bennett v. New Jersey, 470 U.S. 632, 638 (1985).

    404. The federal officials have violated these constitutional standards of clear

notice, and so any application or enforcement of the Fair Housing Act, HUD

regulations, or the Directive to discrimination because of sexual orientation or

gender identity violate the structural principles of federalism, the Spending Clause,

and the Tenth Amendment and effectively coerces or commandeers the States,

including in grant conditions and in the States’ historic and well-established

regulation of housing and education law. New York v. United States, 505 U.S. 144,
162 (1992).
                                         58

        Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 58 of 70
     405. The Directive, or in the alternative, to the extent that the Fair Housing Act

itself or HUD’s implementing regulations are deemed to prohibit discrimination on

the basis of sexual orientation or gender identity as set forth in the Directive, the

Act and the HUD regulations, violate the structural principles of federalism as

applied to Plaintiff and all similarly-situated educational institutions or religious

entities.

     406. This Court may review and enjoin ultra vires or unconstitutional agency

action. 5 U.S.C. §§ 702–705; Larson, 337 U.S. at 689-91.

     407. The Court should therefore declare that the Directive, or in the alternative

the Fair Housing Act and HUD’s implementing regulations, are unconstitutional

and enjoin their application.

                                CLAIM EIGHT
                   RELIGIOUS FREEDOM RESTORATION ACT
                          (42 U.S.C. § 2000BB, ET SEQ.)
     408. The College re-alleges and incorporates herein, as though fully set forth,

paragraphs 1–273 of this complaint.

     409. The Religious Freedom Restoration Act (“RFRA”) prohibits the

enforcement of federal law when such enforcement substantially burdens religious

exercise, absent the government pursing the least restrictive means to achieve a

compelling government interest. 42 U.S.C. § 2000bb-1(a).
     410. HUD and the Defendants are government agencies and officials under 42

U.S.C. § 2000bb-2.

     411. RFRA applies to the Directive, the Fair Housing Act, and HUD’s

implementing regulations under 42 U.S.C. § 2000bb-3.

     412. The College’s sincerely held religious beliefs, including its understanding of

the nature of the human person and the characteristics of marriage and the family,




                                          59

            Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 59 of 70
preclude it from complying with a federal mandate to place biological males into

female residence halls and to place them as females’ roommates, and vice versa.

       413. The College’s sincerely held religious beliefs preclude the College from

telling students that they qualify for access to residence halls and roommate

placements based on sexual orientation or gender identity, rather than on biological

sex.

       414. The College’s sincerely-held religious beliefs cause it to prohibit male

students from living in—or even visiting—female residence halls, and vice versa,

regardless of whether those students identify their gender with the opposite sex.

       415. The College likewise separates intimate spaces such as showers and

bathrooms in its residence halls based on its sincerely-held religious beliefs.

       416. The College’s compliance with these beliefs is a religious exercise.

       417. The College’s speech about its residence hall policies is a religious exercise.

       418. If the College continues to provide student housing, it will be required to

violate either the Directive or its sincere religious beliefs.

       419. The Directive creates government-imposed coercive pressure on the College

to change or violate its religious beliefs in order to provide student housing.

       420. The College’s provision of student housing in accord with its religious
beliefs does not prevent anyone from obtaining education and housing at a myriad

of other colleges that operate in accord with the policies reflected in the Directive.

       421. The Directive’s burden on the College’s exercise of religious beliefs furthers

no compelling governmental interest.

       422. The Directive’s burden on the College’s exercise of religious beliefs is not

the least restrictive means of furthering Defendants’ alleged interests.

       423. The Fair Housing Act and its implementing regulations do not prohibit

discrimination on the basis of sexual orientation or gender identity, and therefore


                                             60

           Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 60 of 70
do not support any interest on which Defendants may rely to justify the burden the

Directive imposes on the College.

    424. In the alternative, to the extent that the Fair Housing Act itself or its

implementing regulations are deemed to prohibit discrimination on the basis of

sexual orientation or gender identity as set forth in the Directive, the Act and the

HUD regulations impose a substantial burden on the College’s religious exercise,

and do so without being the least restrictive means of furthering a compelling

government interest.

    425. The Directive, and Defendants’ enforcement of it, substantially burden the

exercise of religion without being the least restrictive means of advancing a

compelling government interest in violation of the Religious Freedom Restoration

Act, 42 U.S.C. § 2000bb-1.

    426. The Court should therefore declare that the Directive, or in the alternative

the Fair Housing Act and HUD’s implementing regulations, are unlawful and enjoin

their application under 42 U.S.C. § 2000bb-1(c) and Larson 337 U.S. at 689-91.

                                  CLAIM NINE
                          FREE EXERCISE OF RELIGION
                        (FIRST AND FIFTH AMENDMENTS)
    427. The College re-alleges and incorporates herein, as though fully set forth,

paragraphs 1–273 of this complaint.
    428. Under the First Amendment to the U.S. Constitution, “Congress shall

make no law respecting an establishment of religion, or prohibiting the free exercise

thereof; or abridging the freedom of speech, or of the press; or the right of the people

peaceably to assemble, and to petition the Government for a redress of grievances.”

U.S. Const. amend. I.




                                          61

        Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 61 of 70
     429. Under the Fifth Amendment to the U.S. Constitution, “No person shall be

* * * deprived of life, liberty, or property, without due process of law.” U.S. Const.

amend. V.

     430. The Directive, by targeting and censoring the College’s private religious

exercise and expression, violate the College’s constitutional right to the free exercise

of religion.

     431. The College desires to express its religious beliefs through its provision of

student housing and through its messages about its student housing.

     432. The Directive substantially burdens the College’s free exercise of religion

by conditioning its ability to provide student housing or speak on foregoing its free

exercise rights.

     433. The Directive forces the College to choose between providing student

housing and engaging in religious speech and being censored and subjected to

liability, or foregoing the free exercise of religion to be able to provide student

housing and speak without censorship or liability.

     434. The Directive imposes special disabilities on the College due to its religion

and its intent to engage in private religious expression.

     435. The Directive chills the College’s freedom of religious expression and
exercise, both of which are fundamental rights guaranteed to the College by the

First Amendment.

     436. These special disabilities placed on the College are neither neutral nor of

general applicability.

     437. Upon information and belief, the Directive specifically and primarily

burdens religious conduct, making it not neutral and generally applicable.

     438. Upon information and belief, the Directive favors some religious beliefs

over others, making it not neutral and generally applicable.


                                           62

         Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 62 of 70
    439. Upon information and belief, the Directive was enacted specifically because

of religious conduct and exercise, making it not neutral and generally applicable.

    440. Upon information and belief, Defendants permit exceptions to their

nondiscrimination requirements for numerous secular and non-secular reasons,

while denying faith-based colleges an exception for religious reasons.

    441. Upon information and belief, Defendants’ laws and policies have not been

evenly enforced, demonstrating that Defendants’ application of the Directive is not

neutral or generally applicable.

    442. The Directive is not neutral because it may be enforced in a manner that

targets religious speech and permits federal officials or courts to arbitrarily decide

what speech is permitted and what speech is not permitted.

    443. The Directive is likewise not generally applicable because it grants federal

officials unbridled discretion to censor the College’s religious expression while

permitting other colleges or housing providers to express their messages.

    444. Defendants’ inconsistent application of the Act burdens the College’s First

Amendment rights.

    445. Even were the Directive neutral, as interpreted by Defendants, it fails to

accommodate the College’s religious beliefs, which burdens the College’s First
Amendment rights.

    446. By promulgating a Directive imposing liability on colleges with religious

objections to sex before marriage or to transgender theory, Defendants have

targeted the College’s religious beliefs and practices and shown hostility toward

them.

    447. Defendants have no compelling or legitimate reason that would justify the

Directive, and the Directive is not narrowly tailored to advance any such interest.

    448. The Directive, and Defendants’ enforcement of it, violates the College’s
hybrid free speech and religious exercise rights under the First Amendment and is
                                          63

        Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 63 of 70
subject to strict scrutiny, as well as the College’s hybrid freedom of association and

religious exercise rights.

    449. The Directive, and Defendants’ enforcement of it, imposes impermissible

burdens on the exercise of religion in violation of the First Amendment of the U.S.

Constitution.

    450. The Directive, both facially and as-applied, violates the Free Exercise

Clause of the First Amendment to the United States Constitution.

    451. The Fair Housing Act and its implementing regulations do not prohibit

discrimination on the basis of sexual orientation or gender identity, and therefore

do not support any interest on which Defendants may rely to justify the burden the

Directive imposes on the College.

    452. In the alternative, to the extent that the Fair Housing Act itself or HUD’s

implementing regulations are deemed to prohibit discrimination on the basis of

sexual orientation or gender identity as set forth in the Directive, the Act and the

HUD regulations impose an impermissible burden on the College’s religious

exercise, its hybrid exercise of free speech and religion, and its hybrid exercise of

freedom of association and religion, and do so without satisfying the necessary

constitutional requirements.
    453. This Court may review and enjoin ultra vires or unconstitutional agency

action. Larson, 337 U.S. at 689-91.

    454. The Court should therefore declare that the Directive, or in the alternative

the Fair Housing Act and HUD’s implementing regulations, are unconstitutional

and enjoin their application.

                                PRAYER FOR RELIEF

     WHEREFORE, Plaintiff respectfully requests that this Court enter judgment

against Defendants, and provide Plaintiff with the following relief:
          A. With respect to the Directive:
                                           64

         Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 64 of 70
       1. That this Court vacate and set aside the Directive;

       2. That this Court issue a temporary restraining order,

          preliminary and permanent injunction against enforcement of

          the Directive by Defendants, their officials, agents, employees,

          and all persons in active concert or participation with them;

       3. That this Court render declaratory judgment that the Directive

          violates the Administrative Procedure Act, the Regulatory

          Flexibility Act, the Fair Housing Act, and the Appointments

          Clause; as applied to Plaintiff, the Religious Freedom

          Restoration Act; and, as applied to Plaintiff and all similarly-

          situated educational institutions or religious entities, the First

          and Fifth Amendments of the U.S. Constitution, the

          constitutional principles of federalism, the Spending Clause, the

          Tenth Amendment, and Congress’s enumerated powers, and

       4. That this Court render declaratory judgment that the Fair

          Housing Act and HUD’s implementing regulations do not

          prohibit discrimination on the basis of sexual orientation and

          gender identity, including by any acts that tend to prohibit
          private religious educational institutions in their student

          housing from having single-sex student housing and limits on

          facility access based on biological sex not gender identity, or

          from having and publishing such policies governing student

          residence halls.

 B. In the alternative, to the extent the Fair Housing Act and HUD’s

    implementing regulations are deemed to prohibit discrimination on the

    basis of sexual orientation and gender identity:


                                65

Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 65 of 70
       1. That this Court issue declaratory relief that, as applied to

          Plaintiff, it violates the Religious Freedom Restoration Act, and

          that, as applied to Plaintiff and all similarly-situated

          educational institutions or religious entities, it violates the First

          Amendment, and the Fifth Amendment, the constitutional

          principles of federalism, the Spending Clause, the Tenth

          Amendment, and Congress’s enumerated powers;

       2. That this Court issue declaratory relief that the Fair Housing

          Act and HUD’s implementing regulations may not be construed

          to prohibit discrimination on the basis of sexual orientation and

          gender identity, including by any acts that tend to prohibit

          private religious educational institutions in their student

          housing from having single-sex student housing and limits on

          facility access based on biological sex not gender identity, or

          from having and publishing such policies governing student

          residence halls;

       3. That this Court issue a temporary restraining order,

          preliminary, and permanent injunction against enforcement of
          any such interpretation or application of the Fair Housing Act

          and HUD’s implementing regulations, including enforcement

          against private religious educational institutions by Defendants,

          their officials, agents, employees, and all persons in active

          concert or participation with them, and including any

          enforcement in any way inconsistent with the declaratory relief

          described in paragraphs B.1–2 of this request for relief;

 C. That this Court adjudge, decree, and declare the rights and other legal
    relations of the parties to the subject matter here in controversy in
                                 66

Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 66 of 70
           order that such declarations shall have the force and effect of final

           judgment;

        D. That this Court retain jurisdiction of this matter for the purpose of

           enforcing this Court’s order;

        E. That this Court grant to the College reasonable costs and expenses of

           this action, including attorneys’ fees in accordance with any applicable

           federal statute, including 28 U.S.C. § 2412;

        F. That this Court grant the requested injunctive relief without a

           condition of bond or other security being required of the College; and

        G. That this Court grant such other and further relief as this Court deems

           just and proper.



  Respectfully submitted this 15th day of April, 2021.


                                           s/ Julie Marie Blake
GREGGORY R. WALTERS                        MATTHEW S. BOWMAN*
IL Bar No. 6256826*                        DC BAR NO. 993261
ALLIANCE DEFENDING FREEDOM                 JULIE MARIE BLAKE
15100 N 90th Street                        MO Bar No. 69643
Scottsdale, AZ 85260                       ALLIANCE DEFENDING FREEDOM
Telephone: (480) 444-0020                  440 First Street, NW, Ste. 600
Facsimile: (480) 444-0028                  Washington, D.C. 20001
gwalters@ADFlegal.org                      Telephone: (202) 393–8690
                                           Facsimile: (202) 347–3622
                                           mbowman@ADFlegal.org
*Pro hac vice application forthcoming      jblake@ADFlegal.org



                              Attorneys for Plaintiff




                                        67

       Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 67 of 70
Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 68 of 70
                                  EXHIBIT LIST
Exhibit A.   U.S. Department of Housing & Urban Development, Directive,
             Implementation of Executive Order 13,988 on the Enforcement of the
             Fair Housing Act (Feb. 11, 2021)
Exhibit B.   Executive Order No. 13988, Preventing and Combatting
             Discrimination on the Basis of Gender Identity or Sexual Orientation
             (Jan. 20, 2021)
Exhibit C.   College of the Ozarks Viewbook
Exhibit D.   College of the Ozarks Excerpts from Student Handbook (Fall 2020)
Exhibit E.   U.S. Department of Housing & Urban Development, FHEO Notice
             FHEO-2020001 (Jan. 28, 2020)
Exhibit F.   U.S. Department of Housing & Urban Development, FHIP Education
             and Outreach Initiative (EOI) – Tester Training
Exhibit G.   U.S. Department of Housing & Urban Development, Contact FHIP
             Organizations, Missouri
Exhibit H.   U.S. Department of Housing & Urban Development, Fair Housing
             Assistance Program (FHAP) Agencies (March 31, 2021)
Exhibit I.   U.S. Department of Housing & Urban Development, Fair Housing
             Assistance Program (FHAP)
Exhibit J.   U.S. Department of Housing & Urban Development Exchange, About
             Grantees, HUD Awards and Allocations (April 9, 2021)
Exhibit K.   U.S. Department of Housing & Urban Development, HUD to enforce
             Fair Housing Act to Prohibit Discrimination on the Basis of Sexual
             Orientation and Gender Identity (Feb. 11, 2021)
Exhibit L.   U.S. Department of Housing & Urban Development, “Addendum to the
             Memorandum of Understanding with the U.S. Department of Housing
             & Urban Development Fair Housing Assistance Program, Statement of
             Consistency with Bostock v. Clayton County, GA, 590 U.S. ___ (2020)”
             (sent Feb. 2021)
Exhibit M.   White House, A Proclamation on National Fair Housing Month, 2021
             (April 11, 2021)
Exhibit N.   Department of Education Office for Civil Rights, Letter to City of
             Hartford, et al. (Feb. 23, 2021)


                                         69

        Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 69 of 70
Exhibit O.   Department of Education Office for Civil Rights, Letter to City of
             Hartford, et. al (Aug. 31, 2020)
Exhibit P.   Memorandum from Pamela Karlan, Application of Bostock v. Clayton
             County to Title IX of the Education Amendments of 1972 (March 26,
             2021)




                                         70

        Case 6:21-cv-03089-RK Document 1 Filed 04/15/21 Page 70 of 70
